      Case 1:19-cv-07319-ER Document 67 Filed 09/21/21 Page 1 of 52




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KEVIN VILLARE, individually and
on behalf of all others similarly
situated,
                             3ODLQWL൵                  OPINION & ORDER
               – against –                                 19 Civ. 7319 (ER)

ABIOMED, INC., MICHAEL R.
MINOGUE, and TODD A. TRAPP,
                             Defendants.


RAMOS, D.J.:

       /HDG3ODLQWL൵ Local 705 International Brotherhood of Teamsters Pension Fund

(“Local 705”) brings this federal securities class action against Abiomed, Inc.

(“Abiomed”), Michael R. Minogue, and Todd A. Trapp. In its Amended Complaint,

Local 705 seeks to pursue remedies under sections 10(b) and 20(a) of the Securities

Exchange Act of 1934 (the “Exchange Act”) and Rule 10b-5, promulgated thereunder.

Doc. 52. Local 705 brings its claims on behalf of purchasers of publicly traded securities

of Abiomed between May 3, 2018 to July 31, 2019 (the “Class Period”).

       Pending before the Court is Defendants’ motion to dismiss pursuant to Federal

Rule of Civil Procedure 12(b)(6). Doc. 56. For the following reasons, Defendants’

motion is GRANTED.
I.     BACKGROUND
       A. Factual Background

       ๠HIROORZLQJIDFWVDUHWDNHQIURPWKH$PHQGHG&RPSODLQWRU6(&¿OLQJV

referenced in the pleading, and are assumed to be true for purposes of the instant motion.

See Hesse v. Godiva Chocolatier, Inc., 463 F. Supp. 3d 453, 462 (S.D.N.Y. 2020).

       ୡH3DUWLHV
       Case 1:19-cv-07319-ER Document 67 Filed 09/21/21 Page 2 of 52




        Founded in 1981, Abiomed develops, manufactures, and markets devices that are

GHVLJQHGWRLPSURYHEORRGÀRZto the coronary arteries and to temporarily assist the

pumping function of the heart. Doc. 52 ¶ 37. Minogue served as Abiomed’s chairman,

president, and CEO at all relevant times. Id. ¶ 33. Trapp served as Abiomed’s vice

SUHVLGHQWDQGFKLHI¿QDQFLDOR൶FHUDWDOOUHOHYDQWWLPHVId. ¶ 35. Minogue and Trapp

signed Abiomed’s annual reports and Sarbanes-2[OH\$FWFHUWL¿FDWLRQVDQGSDUWLFLSDWHG

in each of the company’s quarterly-earnings conference calls. Id. ¶ 34–35. Local 705

DQGWKHRWKHUSODLQWL൵V purchased or otherwise acquired Abiomed securities during the

Class Period. Id. ¶ 31.

        2. Abiomed’s Impella 3URGXFWV and Its Competition

        ๠HVWUDWHJLFIRFXVDQGGULYHURI$ELRPHG¶s revenue growth is its family of the

Impella Platform, which includes the Impella 2.5, Impella 5.0, Impella LD, Impella CP,

and Impella RP. Id. ¶¶ 38–39. ๠H,PSHOOD products (the “Impella Pumps”) are

percutaneous heart pumps—that is, they are installed by puncturing the skin with a needle

rather than by surgical means—with some pumps used by interventional cardiologists in

the cath lab, some used by cardiac surgeons, and some used by both. See id. ¶¶ 42–45.

๠H)RRGDQG'UXJ$GPLQLVWUDWLRQ ³)'$´ FDWHJRUL]HVWKHVHGHYLFHVDV&ODVV,,I

devices, meaning that they require premarket approval for sale to the public, based on a

determination by the FDA that DJLYHQGHYLFHLVVDIHDQGH൵HFWLYHIRULWVLQWHQGHGXVH

Id. ¶ 41. During the Class Period, sales of Impella Pumps accounted for 96% of

Abiomed’s total revenue, and Minogue and Trap stressed the importance of these

products. Id. ¶¶ 38, 207–10.

        Although many of the Impella Pumps had been on the market since 2012,

Abiomed began to show substantial year-on-year revenue growth after the FDA granted

the Impella RP a humanitarian exemption in the third quarter of Fiscal Year 2015. 1 Id. ¶

1
 $GHYLFHWKDWLVVRGHVLJQDWHGLVH[HPSWIURPWKHH൵HFWLYHQHVVUHTXLUHPHQWVLPSRVHGE\WKH)'$EXWLV
VXEMHFWWRFHUWDLQSUR¿WDQGXVHUHVWULFWLRQV'RFQ



                                                    2
      Case 1:19-cv-07319-ER Document 67 Filed 09/21/21 Page 3 of 52




39. ๠H,PSHOOD53XQOLNHWKHRWKHU,PSHOOD3XPSVLVGHVLJQHGWRFRPSHQVDWHIRUULJKW

KHDUWIDLOXUHDQGZDVWRXWHGDVWKH³¿UVWSHUFXWDQHRXVVLQJOHDFFHVVKHDUWSXPSGHVLJQHG

for right heart support to receive FDA approval.” Id. ¶ 45. As Local 705 notes, Abiomed

reported year-on-year revenue growth of 34% for the third quarter of 2015 and went on to

report year-on-\HDUUHYHQXHJURZWKRIPRUHWKDQIRUWKHQH[W¿IWHHQTXDUWHUVId. ¶¶

40, 54.

          Intra-Aortic Balloon Pump (“IABP”) therapy represented the biggest competition

for the Impella Pumps. Id. ¶ 46 & n.14. IABP is a therapeutic device that helps the heart

pump more blood. Id. ¶ 46. It consists of a long balloon attached to the end of a catheter,

is inserted through the skin and into the aorta, and is attached to a computer console that

LQÀDWHVDQGGHÀDWHVWKHEDOORRQDVWKHKHDUWEHDWVId. According to Local 705, IABP has

been the most widely used mechanical circulatory support device for decades. Id. ¶ 47.

          3. Abiomed’s Five-Year Vision for Growth and Financial Revenue Outlook

          On August 11, 2015, during its annual investor conference, Abiomed laid out its

long range earnings planZKLFKLQFOXGHGVSHFL¿F¿JXUHVIRUUHYHQXHDQGRSHUDWLQJ

margin goals. Id. ¶ 50. Minogue and other Abiomed executives informed investors that,

by August 2020, Abiomed expected annual Impella Pump revenues in the range of $1.2

and $1.8 billion, while also growing the company’s operating margin to more than 30%.

Id. ¶¶ 50–51. Abiomed based these projections on three factors: (1) assumptions about

WKHVL]HRIWKHDYDLODEOHPDUNHWIRUWKH,PSHOOD3XPSV  WKHDYHUDJHVHOOLQJSULFHRIWKH

pumps, and (3 WKH¿QDQFLDOLPSDFWRIXQORFNLQJQHZSDWLHQWRSSRUWXQLWLHVId. ¶ 50.

          During the presentation, Minogue informed investors that the potential market for

Impella Pumps included 221,000 patients, with potential sales revenue of more than $5

billion. Id. ¶ 51. Abiomed stated that, based on the company’s current growth, the

company would have 21.5% market penetration by Fiscal Year 2020. Id. According to

Local 705, several analyst reports responded favorably to this presentation, while




                                              3
         Case 1:19-cv-07319-ER Document 67 Filed 09/21/21 Page 4 of 52




acknowledging the need to dedicate meaningful resources to the expansion of Abiomed’s

products. See id. ¶¶ 52–53.

           4. Abiomed’s 3XEOLF6WDWHPHQWV 'XULQJWKH&ODVV3HULRG

           On May 3, 2018, Abiomed issued a press release, attached to a Form 8-K,

UHSRUWLQJWKHFRPSDQ\¶V¿QDQFLDOUHVXOWVIRULWVIRXUWK¿VFDOTXDUWHUDQGIXOO\HDUHQGLQJ

on March 31, 2018. Id. ๠HSUHVVUHOHDVHUHSRUWHGTXDUWHUO\UHYHQXHRI

million, up 40% year over year, and yearly revenue of $594 million, up 33% year over

year. Id. ๠DWVDPHGDy, Abiomed hosted a conference call to discuss the content of the

press release. During the call, Minogue stated:


                   And we’re also maintaining this best growth rate at a higher
                   base and we’re doing it while improving operating margin.
                   So again, it’s sustainable growth[,] it’s strategic, but we have
                   to continue to improve outcomes and go at the right pace to
                   have that—the success we want, which is to achieve the best
                   outcomes for patients.


Id. ¶ 126. 2 Regarding Abiomed’s revenue projections, Trapp stated the following:


                   ๠H JXLGDQFH LV EDVHG RQ WKH IROORZLQJ DVVXPSWLRQV
                   continued penetration of the existing and expanded markets
                   for Protected [Percutaneous Coronary Intervention] in
                   cardiogenic shock; accelerated growth in Impella RP post-
                   [pre-market] approval and approximately $10 million in
                   UHYHQXH IURP -DSDQ  ๠H EXVLQHVV FRQWLQXHV WR H[SDQG
                   rapidly, and our growth rates are in line with our 5-year
                   vision outlined back in 2015. We will continue with our
                   patients-¿UVWVXVWDLQDEOHJURZWKPRGHO


Id. ¶ 127.

           Minogue also touted the increased adoption of the Impella RP line, stating:



2
    Unless otherwise noted, all emphases in quotations from the Amended Complaint have been omitted.



                                                     4
     Case 1:19-cv-07319-ER Document 67 Filed 09/21/21 Page 5 of 52




              Impella RP also delivered solid results in our second full
              quarter since the commercial launch with 48 new U.S. sites
              and growth of 93% in patients and 154% in revenue.
              However, Impella adoption is a function of training, data and
              time. And as a result, we are still in the early innings with a
              penetration rate of approximately 9% of 231,000 patients in
              the U.S. alone.

              ...

              From a [Center for Medicare and Medicaid Services]
              population perspective, most patients above 65 years old are
              QRW FDQGLGDWHV IRU KHDUW WUDQVSODQW DQG SULRULWL]H KHDUW
              recovery above all other treatment options based on quality
              of life and cost. We believe our continued focus on best
              practice protocols are driving improved clinical outcomes
              and adoption.

              ...

              In the [Impella] RP we’re only 19% penetrated in the install
              base. So we have essentially, many years ahead of new
              doctors, new indications and new products into all the
              existing U.S. hospitals in our current install base.


Id. ¶ 128. Trapp also touted the expanded use of Impella Pumps—and the Impella RP

VSHFL¿FDOO\—stating:


              “Both the [Impella] 5.0 and RP are now being adopted by
              PRUHVLWHVDQGKDYHVLJQL¿FDQWUXQZD\:HVDZbroad-
              based growth in the U.S. and outside the U.S. due to
              continued adoption of the entire Impella platform. . . . We
              are replacing technology that’s been around for 40 years, and
              we’re going for the global standard of care.


Id. ¶ 129. Additionally, Minogue highlighted the expanded approval by the FDA of the

Impella Pumps, stating: “While we remain focused on the 231,000 U.S. high-risk patient




                                             5
      Case 1:19-cv-07319-ER Document 67 Filed 09/21/21 Page 6 of 52




population, we acknowledge that these additional indications expand our addressable

market and enable a wider range of patients in the future.” Id. ¶ 130.

       In response to these statements, analyst reports noted Abiomed’s strong growth,

and expressed optimism about continued growth for the company. See id. ¶¶ 131–33.

       On May 24, 2018, $ELRPHG¿OHGLWV annual report on Form 10-K with the

6HFXULWLHVDQG([FKDQJH&RPPLVVLRQ ³6(&´ UHSRUWLQJWKHFRPSDQ\¶V¿QDQFLDODQG

RSHUDWLQJUHVXOWVIRUWKHIRXUWK¿VFDOTXDUWHUDQGIXOO\HDUId. ¶ 134. Minogue and

Trapp FHUWL¿HGWKLV¿OLQJZKLFKVWDWHG³2XUVWUDWegic focus and the driver of our

revenue growth is the market penetration of our family of Impella heart pumps.” Id. ¶¶

134-35.

       On July 26, 2018, Abiomed issued a press release, attached to a Form 8-K signed

E\7UDSSUHSRUWLQJWKHFRPSDQ\¶V¿QDQFLDOUHVXOWVIRUWKH¿UVW¿VFDOTXDUWHURI—

which ended on June 30, 2018—and reporting revenue of $132.5 million, up 36% year

over year. Id. ¶ 137. In the release, Minogue stated: “Abiomed is committed to

sustainable growth and improving patient outcomes each quarter. We do this through

advanced training, product enhancements and sharing of best practices derived from real

world experience.” Id.

       ๠DWVDPHGD\$ELRPHGKRVWHGDFRQIHUHQFHFDOOWRGLVFXVVWKHVH¿QDQFLDOUHVXOWV

Id. ¶ 138. During this call, Minogue touted that Impella RP devices were now being used

at 320 sites, and that the company expected to see continued demand for the Impella 5.0

and RP in the coming quarters. Id. Regarding the Impella RP, Minogue stressed that “we

are in more of a full launch mode. We’re continuing now to add 40 to 50 centers a

quarter. We are learning things about the product itself, but remember it has multiple

types of patients.” Id. Minogue also HPSKDVL]HGWKHFRPSDQ\¶VJURZWKVWDWLQJ


               In Q1, we delivered another record in revenue of $180
               million, up 36% versus prior year. U.S. SDWLHQWXWLOL]DWLRQ
               increased by 30% and was driven by Impella adoption in the


                                             6
      Case 1:19-cv-07319-ER Document 67 Filed 09/21/21 Page 7 of 52




               Protected [Percutaneous Coronary Intervention] and
               cardiogenic shock indications, which grew 24% and 37%,
               respectively.

               ...

               We have maintained our disciplined execution on our
               strategic goals and increased manufacturing capacity while
               expanding Impella adoption with new products, new
               indications, and new geographies.

               ...

               We believe our focus and investment on training will
               translate to increased Impella adoption and improved patient
               outcomes.

               ...

               However, we’re still in the early stages of educating and
               training everyone on these new indications, and we do
               expect to see more of these patients to continue to grow for
               the next couple of years.


Id. ¶ 139. Similarly, Trapp touted Abiomed’s revenue growth and the expansion of the

Impella Pumps, stating: “Our platform of Impella products gives us the ability to make

H൶FLHQWLQYHVWPHQWVin technology, which will lay the groundwork for improving clinical

outcomes and sustaining long-term growth.” Id. ¶ 140.

       In response to these statements, several analysts expressed optimism about

Abiomed’s potential for growth. Id. ¶ 141–42. On August 2, 2018, $ELRPHG¿OHGLWV

quarterly report on Form 10-4ZLWKWKH6(&UHSRUWLQJWKHFRPSDQ\¶V¿QDQFLDODQG

RSHUDWLQJUHVXOWVIRULWV¿UVW¿VFDOTXDUWHURI Id. ¶ 143. Trapp signed the form, and

DORQJZLWK0LQRJXHFHUWL¿HGWKH¿OLQJId.

       On November 1, 2018, Abiomed issued a press release, attached to a Form 8-K

VLJQHGE\7UDSSDQQRXQFLQJLWV¿QDQFLDODQGRSHUDWLQJUHVXOWVIRULWVVHFRQGTXDUWHURI




                                              7
      Case 1:19-cv-07319-ER Document 67 Filed 09/21/21 Page 8 of 52




Fiscal Year 2019—which ended September 30, 2018. Id. ๠HSUHVVUHOHDVH

reported quarterly revenue of $181.8 million, an increase of 37% year over year. Id.

       ๠DWVDPHGD\$ELRPHGKRVWHGDFRQIHUHQFHFDOOWRGLVFXVVWKHVHUHVXOWVId. ¶

146. During the call, Minogue stated: “Abiomed is positioned for sustainable growth

and building the ¿HOGRIKHDUWUHFRYHU\ZLWKGLVFLSOLQHGH[HFXWLRQ´Id. Minogue again

HPSKDVL]HGWKDW$ELRPHGZDVVXFFHVVIXOO\³H[HFXWLQJ>LWV@SODQIRUVXVWDLQDEOHJURZWK´

Id. Minogue also noted the expansion of the Impella Pumps, stating: “We are FRQ¿GHQW

in our future with Impella growth opportunities of several hundred thousand patients,

with new and existing indications, new products and new geographies.” Id. ¶ 147.

0LQRJXHDOVRHPSKDVL]HGWKDW$ELRPHGEHOLHYHGLWZRXOG³JHWRI>WKH@

patients” LWKDGLGHQWL¿HGDVLWVSRVVLEOHPDUNHWIRU$ELRPHG3XPSVId. Additionally,

Minogue stated that the Impella RP was enjoying substantial demand, and stressed

Abiomed’s commitment to training and protocols. Id. ¶ 149.

       Trapp also commented on the company’s potential growth:


               We will continue to make these growth investments as we
               are still in the early stages of market penetration in our top 3
               targeted countries of the U.S., Germany and Japan.

               ...

               We are well positioned to deliver our plan for 2019 and
               beyond.

               ...

               So again, we’ll continue to grow at a pace that we think is
               sustainable, and our goal is to remain one of the fastest-
               JURZLQJPRVWSUR¿WDEOHPHGWHFKFRPSDQLHVLQWKHPDUNHW


Id. ¶ 148.




                                              8
      Case 1:19-cv-07319-ER Document 67 Filed 09/21/21 Page 9 of 52




       In response to these statements, several analysts again expressed optimism about

Abiomed’s potential for growth. See id. ¶¶ 150–51. On November 6, 2018, Abiomed

¿OHGLWV quarterly report on Form 10-4ZLWKWKH6(&UHSRUWLQJWKHFRPSDQ\¶V¿QDQFLDO

and oSHUDWLQJUHVXOWVIRULWVVHFRQG¿VFDOTXDUWHURIId. ¶ 152. Trapp signed the

IRUPDQGDORQJZLWK0LQRJXHFHUWL¿HGWKH¿OLQJId.

       On January 31, 2019, Abiomed issued a press release, attached to a Form 8-K

VLJQHGE\7UDSSUHSRUWLQJ$ELRPHG¶V¿nancial and operating results for the third quarter

of Fiscal Year 2019—which ended December 31, 2018. Id. ¶ 155. According to the press

release, the year-over-year quarterly growth rate dropped from the previous quarter, from

37% to 30%. Id. ๠HSUHVs release also touted the company’s record revenue, with

Minogue stating: “We remain focused on disciplined execution and sustainable growth

VRWKDWHYHQPRUHSDWLHQWVDURXQGWKHZRUOGFDQEHQH¿WIURPKHDUWUHFRYHU\´Id.

       ๠DWVDPHGD\$ELRPHGKRVWHGD conference call to discuss the quarterly results

from the press release. Id. ¶ 156. During the call, Minogue stated that Abiomed was

“investing in the commercial distribution to prepare for the expansion of products in the

short and midterm, such as Impella CP, Impella Connect, Impella 5.5 and Impella RP.”

Id. Trapp, commenting on the company’s target for its operating margin, stated: “Keep

in mind that the 30% was our 5-year operating margin target that we communicated 3.5

years ago. So we’re ahead of that projection, and we will continue to drive for best-in-

class performance.” Id. ¶ 157. Additionally, Trapp commented that “we’re going to

continue to grow at a pace that we think is sustainable with a focus on patient outcomes.

And again . . . our goal remains to be one of the fastest-JURZLQJPRVWSUR¿WDEOHPHG-

tech companies in the market.” Id.

       In response to these statements, analysts again expressed optimism about the

sustainability of Abiomed’s growth. See id. ¶¶ 158–59. On February 5, 2019, Abiomed

¿OHGLWV quarterly report on Form 10-4ZLWKWKH6(&UHSRUWLQJWKHFRPSDQ\¶V¿QDQFLDO




                                             9
     Case 1:19-cv-07319-ER Document 67 Filed 09/21/21 Page 10 of 52




DQGRSHUDWLQJUHVXOWVIRULWVWKLUG¿VFDOTXDUWHURIId. ¶ 160. Minogue and Trapp

FHUWL¿HGWKH¿OLQJId.

        5. FDA Letter

        On February 4, 2019, the FDA issued a letter to health care providers concerning

the data from Abiomed’s pre-market clinical studies. Id. ¶ 60. According to that letter, in

those studies—where strict inclusion and exclusion criteria were followed—73.3% of

patients survived to 30 days after the removal of the device or after hospital discharge,

whichever period was longer. Id. In a separate, post-approval study, however, only

17.4% survived to that same endpoint. Id. According to the FDA, the patients in the

latter study were more likely than the patients in the former to have been in cardiogenic

shock for longer than forty-eight hours, to have experienced in-hospital cardiac arrest, to

have been treated with an intra-DRUWLFEDOORRQEXPSRUWRKDYHVX൵HUHGDSUH-implant

hypoxic or ischemic neurological event. Id. Accordingly, the FDA advised that

“physicians should be aware that the occurrence of one or more of these events prior to

Impella RP implantation may decrease expected survival rate.” Id.

        6. Slow Down in Abiomed’s Growth

        $ELRPHG¶VQH[WIHZ¿VFDOUHSRUWVVKRZHGDVORZGRZQLQWKHFRPSDQ\¶VJURZWK

rate. On May 2, 2019, Abiomed issued a press release, attached to a Form 8-K signed by

7UDSSUHSRUWLQJWKHFRPSDQ\¶V¿QDQFLDODQGRSHUDWLQJUHVXOWVIRUWKHfourth quarter and

full Fiscal Year 2019—both of which ended on March 31, 2019. Id. ๠HSUHVV

release reported revenue that was $10 million short of analyst expectations, and which

had increased only 19% year over year. Id. ¶ 164. In the press release, Minogue

acknowledged the disappointing results, stating: “Q4 did not meet our expectations. I

take full responsibility for our disappointing performance given a soft March.” Id. Still,

Minogue also stated that Abiomed “had already initiated a plan of action to correct the

FRXUVH´DQGWKDWKHZDV³FRQ¿GHQWLQRXULQQRYDWLRQDQGEXVLQHVVWRGD\DVZHOODVORQJ-

term outlook for Abiomed.” Id. ๠HSUHVVUHOHDVHDOVRVWDWHG³๠HFRPSDQ\LVJLYLQJLWV


                                             10
     Case 1:19-cv-07319-ER Document 67 Filed 09/21/21 Page 11 of 52




¿VFDOyear 2020 guidance for total revenues to be in the range of $900 million to $945

million, an increase of 17% to 23% over the prior year.” Id. ¶ 165.

       ๠DWVDPHGD\$ELRPHGKRVWHGDFRQIHUHQFHFDOOWRGLVFXVVLWVTXDUWHUO\UHVXOWV

Id. ¶ 166. Minogue reiterated the ¿JXUHVIURPWKHSUHVVUHOHDVHDQGHPSKDVL]HGWKDWKH

planned on discussing changes and a plan of action that Abiomed “[had] already initiated

to correct the course.” Id. 0LQRJXHIXUWKHUHPSKDVL]HGWKDW³$ELRPHGKDVDORQJDQG

proven track record of execution, posting over 20% in organic revenue growth for 18

FRQVHFXWLYHTXDUWHUV´³ZKLOHVLJQL¿FDQWO\H[SDQGLQJIXOO\HDURSHUDWLQJPDUJLQVIURP

12.5% to 29.2%.” Id. +HDOVRVWDWHG³:HUHPDLQFRQ¿GHQWLQRXUEXVLQHVVDQGRXU

short to long-term RXWORRN:H¶UHFRQ¿UPLQJWKDWRXULQYHVWPHQWWKHVLVUHPDLQVIXOO\

intact.” Id. Minogue then proceeded to discuss “lessons learned” from the quarter,

stating that Abiomed believed the slowdown “occurred as a result of customer confusion

stemming from the February 4 FDA letter to health care providers,” “coupled with our

UHVSRQVHWRSULRULWL]H,PSHOOD53ZKLFKXQLQWHQWLRQDOO\GLVWUDFWHGRXUIRFXVDZD\´

from other initiatives. Id. Further, according to Minogue, “competitive companies likely

capitalL]HGRQWKHFRQIXVLRQZLWKRXUFXVWRPHUV´Id.

       From there, Minogue outlined changes Abiomed had implemented to address the

disappointing quarterly performance. Id. $GGLWLRQDOO\KHVSHFL¿HGVWHSVWKDW$ELRPHG

believed would “eliminate noise and highligKWWKHFOLQLFDOEHQH¿WVRIWKH,PSHOOD3XPSV

for both interventional cardiologists and the heart failure community, which includes

heart surgeons.” Id. 'HVSLWHDOOWKHVHH൵RUWV0LQRJXHVWDWHGWKDW³LWZLOOOLNHO\UHTXLUH

at least a quarter of execution to eliminate all confusion on the Impella platform.” Id.

1HYHUWKHOHVV0LQRJXHHPSKDVL]HG³our U.S. April growth rate showed improvement

over March, but it is not yet where we want it to be. We will rise up. . . . We have more

work to do to educate our customers on improving outcomes and recent publications.

$QGZHZLOOOHYHUDJHWKH¿QDOSHQGLQJ)'$FRQ¿UPDWLRQOHWWHU´Id.




                                             11
     Case 1:19-cv-07319-ER Document 67 Filed 09/21/21 Page 12 of 52




       In response to these statements, analysts noted some concern over the slowdown,

but expressed optimism that the growth rate would increase again. See id. ¶¶167–69. On

May 23, 2019, $ELRPHG¿OHGLWV quarterly report on Form 10-Q with the SEC, reporting

WKHFRPSDQ\¶V¿QDQFLDODQGRSHUDWLQJUHVXOWVIRULWVfourth ¿VFDOTXDUWHURIId. ¶

170. MinoguHDQG7UDSSFHUWL¿HGWKH¿OLQJId.

       7. Subsequent FDA Letter

       On May 21, 2019, the FDA issued an update regarding the Impella RP. Id. ¶ 62.

In that letter, the FDA noted that, in the post-approval study, the survival rate of patients

ZKRZRXOGKDYHTXDOL¿HGIRUWKHSUH-market study was 64%, whereas the survival rate

DPRQJSDWLHQWVZKRZRXOGQRWKDYHTXDOL¿HGZDVOHVVWKDQId. ๠HOHWWHUDOVR

HPSKDVL]HGWKDW³ZKHQWKHGHYLFHLVXVHGIRUWKHFXUUHQWO\DSSURYHGLQGLFDWLRQLQ

appropriately selected SDWLHQWV>@WKHEHQH¿WVRIWKH,PSHOOD RP continue to outweigh the

risks.” Id. Additionally, the FDA noted that it approved revised labeling for the Impella

53WKDWLQFOXGHGPRUHLQIRUPDWLRQDERXWZKLFKSDWLHQWVFRXOGEHQH¿WWKHPRVWIURP

treatment with the device. Id.

       According to Local 705, both this letter and the February 4, 2019 letter from the

FDA validated concerns related to Abiomed’s ability to convince doctors to use Impella

Pumps over IABPs. Id. ¶ 63.

       8. Continued Slowdown and Final Disclosure 5HODWLQJWRWKH&ODVV3HULRG

       On August 1, 2019, Abiomed issued a press release announcing its ¿QDQFLDODQG

RSHUDWLQJUHVXOWVIRUWKH¿UVWTXDUWHURI)LVFDO<HDU—which ended June 30, 2019.

Id. ¶ 172. In the press release, Abiomed disclosed its third consecutive quarter of slowing

revenue growth, reporting an increase of 15.4% year-over-year growth. Id. Commenting

RQWKHGLVDSSRLQWLQJ¿QDQFLDOUHVXOWV0LQRJXHVWDWHGWKDW$ELRPHG¶V³QHZWUDLQLQJ

SURJUDPVRUJDQL]DWLRQDOFKDQJHVLQGLVWULEXWLRQDQG>@H[WHUQDOLQLWLDWLYHVZLOO

require time to drive more growth in the future.” Id. ¶ 175. Relatedly, Abiomed

conceded that training physicians on “Impella access, closure and ICU management” was


                                              12
     Case 1:19-cv-07319-ER Document 67 Filed 09/21/21 Page 13 of 52




the company’s biggest obstacle among doctors not already using the Impella Pumps. Id.

¶ 173. Abiomed also revised down its guidance for Fiscal Year 2020, projecting an

increase of only 15% to 20% over the prior year in total revenue, and projecting its

operating margin to be in the range of 28% to 30%. Id. ¶ 175.

       On this news, Abiomed’s stock price fell $73.69 per share, or 26.45%, to close at

$204.87 per share on August 1, 2019. Id. ¶ 176.

       B. Additional Allegations

       1. &RQ¿GHQWLDO:LWQHVVHV

       Local 705 relies on accounts from the following Abiomed employees:

           x   CW-1, who was a cardiology account manager at Abiomed on the west
               coast for the entire Class Period. Id. ¶ 68. CW-1 reported to a manager
               who reported to a region director who reported to Michael Howley, who
               was Vice President and General Manager of Global Sales at Abiomed. Id.
               ¶ 69.

           x   CW-2, who worked at Abiomed in numerous clinical roles from October
               2014 until May 2020, and most recently served as a senior clinical
               consultant in Florida from April 2018 to May 2020. Id. ¶ 70.

           x   CW-3, who was a commercial training consultant at Abiomed from
               January 2017 to May 2019. Id. ¶ 71. CW-3 was responsible for aligning
               Abiomed’s commercial initiatives with its sale progress and was brought
               in by Abiomed to launch commercial training processes for their sales
               methodology. Id.

           x   CW-4, who was a cardiology account manager in Miami, Florida for
               Abiomed from January 2019 to January 2020. Id. ¶ 72.

           x   CW-5, who was a clinical consultant on the east coast for Abiomed, from
               before the Class Period through the spring of 2019. Id. ¶73.

           x   CW-6, who was a logistics specialist and, before that, a production
               associate at Abiomed’s headquarters. Id. ¶ 74. CW-6 worked for
               Abiomed from October 2017 to September 2019, and his responsibilities
               included warehouse and inventory management, which involved preparing
               periodic reports. Id.




                                            13
     Case 1:19-cv-07319-ER Document 67 Filed 09/21/21 Page 14 of 52




           x   CW-7, who was a regional clinical manager at Abiomed from April 2019
               to December 2019. Id. ¶ 75. In that role, CW-7 oversaw a clinical sales
               team that was responsible for Ohio, Indiana, and part of Kentucky. Id.


       Local 705 FDWHJRUL]Hs DOOHJDWLRQVDULVLQJIURPWKHVHFRQ¿GHQWLDOZLWQHVVHV¶

accounts into four topics: the sale of Impella Pumps; questions about clinical data and

FDA reporting; market saturation; and meetings, calls, and reports.

       a. Sales of Impella Pumps

       6HYHUDORIWKHFRQ¿GHQWLDOZLWQHVVHVFRPPHQWHGRQ$ELRPHG¶VVDOHs practices.

For instance, CW-VWDWHGWKDWZKHQDKRVSLWDOPDGHLWV¿UVW,PSHOODSXUFKDVHLWZDV

required to purchase a minimum of three Impella devices. Id. ¶ 76. Additionally,

according to CW-1 and CW-2, Abiomed encouraged hospitals to have at least two

Impella devices on hand. Id. In CW-2’s view, this practice could damage Abiomed’s

relationships with the hospitals, as having devices that expire would not result in

Medicare reimbursement. Id. ¶¶ 77–78. According to CW-2, some representatives lost

accounts for this very reason. Id. ¶ 77.

       According to some of these witnesses, sales representatives were very much

aware of Abiomed’s sales goals. According to CW-7, Abiomed’s management discussed

its 30% year-over-\HDUJURZWK¿JXUH³all the time,” id. ¶ 79, and CW-HPSKDVL]HGWKDW

the sales goals were aggressive and unattainable, id. ¶ 80. CW-7 further stated that

Abiomed’s sales representatives felt pressured to sell “more than necessary” in light of

those sales goals. Id. ¶ 79. CW-3 added that, because of the hours required to attempt to

achieve these sales goals, there was high turnover among sales representatives. Id. ¶ 81.

       )XUWKHULQOLJKWWRLWVVDOHVJRDOV$ELRPHGWRRNH൵RUWVWRLQFUHDVHLWVVDOHVQHDU

the end of each quarter. For example, according to CW-1, at the end of each quarter,

Abiomed pushed hospitals to submit a purchase order that could be charged upon

shipment, so that the company could record the sale that quarter. Id. ¶ 82. Additionally,

according to CW-2, sales representatives R൵HUHG hospitals promotions WKDWLQFHQWLYL]HG


                                             14
     Case 1:19-cv-07319-ER Document 67 Filed 09/21/21 Page 15 of 52




purchases, such as providing a free console to a hospital that purchased two catheters. Id.

¶ 83. According to CW-2, hospitals were receptive to these incentives because they could

earn reimbursements from insurers for some products in the bundle (e.g., catheters) while

being unable to receive reimbursements for the other products that represented capital

costs (e.g., consoles). Id.

        b. Concerns About Clinical Data

        CW-2 stated that the FDA’s February 4, 2019 letter regarding increased mortality

rates for the Impella RP led to only a small impact on sales, contrary to Abiomed’s

VXJJHVWLRQWKDWWKHH൵HFWZDVPRUHVLJQL¿FDQWId. ¶ 84. CW-5 represented that he sold

more Impella RP devices after that letter, noting that doctors were already using the

devices for patients with very poor prognoses. Id. ¶ 97. In any event, CW-2 explained

WKDWWKHH൵HFWZDVPLWLJDWHGZKHQWKH)'$LVVXHGLWVIROORZ-up letter on May 21, 2019.

Id. ¶ 84.

        CW-1 expressed concerns about Abiomed’s data-sharing practices. According to

CW-1, because Abiomed made most of its decisions in order to drive up its stock price,

the company declined to provide doctors and hospitals research assistance if doing so

cost the company money. Id. ¶ 85. Additionally, CW-1 recounted that only high-volume

users were allowed to conduct the research they requested, and that Abiomed favored

doctors who pushed Abiomed’s “message” over other doctors who did not promote the

company as much. Id.

        Further, CW-VWDWHGWKDWGRFWRUVTXHVWLRQHGWKHH൶FDF\RI$ELRPHG¶VSURGXFWV

and challenged the data collected regarding those products. Id. ¶ 86. CW-1 notes that

some doctors believe the data Abiomed provided to the FDA may have been skewed. Id.

¶ 87. Moreover, according to CW-1, CW-3 and CW-4, many doctors were uncomfortable

using Impella Pumps due to their view that, among other things, the products had high

complication rates, high costs, and expiration dates that risked the products going unused.




                                            15
     Case 1:19-cv-07319-ER Document 67 Filed 09/21/21 Page 16 of 52




Id. ¶¶ 88–91. CW-3 also noted that many doctors lacked the training to use Impella

Pumps and already had training to help patients in other ways. Id. ¶ 91.

       c. Market Saturation of Impella Pumps and Stalling Growth Rate

       0XOWLSOHFRQ¿GHQWLDOZLWQHVVHV QRWHGWKDW$ELRPHGHPSKDVL]HGLWVJURZWK

UDWHDOWKRXJKZLWQHVVHVGL൵HUHGDVWRZKHWKHUWKDWUHSUHVHQWHGD\HDUO\RUTXDUWHUO\

¿JXUH. See id. ¶¶ 93 (CW-1, quarterly), 95 (CW-5, quarterly), 99 (CW-2, yearly). In any

event, multiple FRQ¿GHQWLDOZLWQHVVHVH[SUHVVHGWKDWWKLVJURZWKJRDOZDVFKDOOHQJLQJ

and unsustainable, but Abiomed management—LQFOXGLQJ+RZOH\VSHFL¿FDOO\—put a lot

of pressure on its sales representatives to attain these goals. Id. ¶¶ 93, 95–96, 99, 101,

107. According to CW-$ELRPHGDOVRLQFHQWLYL]HGLWVHPSOR\HHVWRUHDFKLWVVDOHJRDOV

E\R൵HULQJWRLQTXDUWHUO\ERQXVHVId. ¶ 101. Still, CW-4 noted that

Abiomed would reach only one third of its sales goals quarter over quarter, based on his

conversations with other sales representatives. Id.

       6HYHUDORIWKHFRQ¿GHQWLDOZLWQHVVHVQRWHGWKDW$ELRPHG¶VJURZWKVORZHG

VLJQL¿FDQWO\at approximately the beginning of the Class Period and continued to slow

down throughout it. Id. ¶¶ 99, 102, 104–06, 108. CW-3 noted that he conducted analyses

to identify the causes of the declines in Abiomed’s sales, concluding Abiomed needed

more employees with sales experience. Id. ¶ 98. CW-2 added that, in approximately

September 2018, Abiomed had maxed out all possible hospital clients who could

purchase its devices. Id. ¶ 99 & n.25. In CW-2’s view, the only way to continue the

company’s growth was to increase usage among existing clients, but some doctors were

hesitant about increasing the use of Impella Pumps given their cost, their expiration dates,

and prior negative experience with the devices. Id. ¶ 100. CW-R൵HUHGDVLPLODU

assessment about saturation in his territory and stalling sales from current clients, adding

that doctors used Impella Pumps on only 10 to 15% of eligible patients but declined to do

so because of health complications resulting from installation procedures and post-

procedure management. Id. ¶¶ 102–03. CW-7 echoed this assessment, noting also that


                                             16
     Case 1:19-cv-07319-ER Document 67 Filed 09/21/21 Page 17 of 52




doctors were looking for alternatives to Impella Pumps given their cost relative to IABPs.

Id. ¶ 108. CW-UHSUHVHQWHGWKDW³QHZDFFRXQWQXPEHUVZHUH¿QH´EXWGHYLFHXVDJHE\

current clients had stalled. Id. ¶¶ 109–10. CW-6, a logistics specialist, noted a decline in

product shipments during this time period, and opined that the decrease in sales could

have resulted from increased competition, low use by doctors, and poor engineering. Id.

¶ 106.

         d. Meetings, Calls, and Reports

         (PSOR\HHVDW$ELRPHGUHJXODUO\GLVFXVVHGVDOHV¿JXUHV$FFRUGLQJWR&:-1,

Howley held monthly sales calls for all cardiology account managers, during which he

presented information regarding device data and overall sales. Id. ¶ 112. CW-1 states

WKDWWKRVH¿JXUHVZHUHRIWHQLQDFFXUDWHEXWGRHVQRWHODERUDWHZKLFK¿JXUHVZHUH

inaccurate or how they were inaccurate. See id. CW-7 also noted that he had weekly

meetings to discuss sales numbers and device usage with his region, along with monthly

conference calls with managers from all territories. Id. ¶ 113. Further, CW-4 noted that

sales reports were generated and sent to all sales representatives on a daily basis, and

those reports were also available to high-level executives. Id. ¶ 116. Additionally,

VHYHUDORIWKHFRQ¿GHQWLDOZLWQHVVHVKLJKOLJKWHGWKDW$ELRPHGKDGDV\VWHPWRWUDFN

device usage, and that Abiomed leadership had access to this data as well. Id. ¶¶ 114–15,

117–18. $QGVSHFL¿FDOOy, CW-HPSKDVL]HGWKDW0LQRJXHZDV³YHU\KDQGVRQ´³KDG

DFFHVVWRHYHU\WKLQJZHDOOKDGDFFHVVWR´DQGZDV³GH¿QLWHO\YHU\ZHOO-informed” as to

the performance of the company. Id. ¶¶ 120–21. Additionally, CW-3 stated that Howley

knew about each of Abiomed’s accounts, doctors, and representatives and had “constant”

meetings with Minogue. Id. ¶ 123.

         According to many of these witnesses, sales and growth data were discussed

regularly among leadership at Abiomed. According to CW-6, Abiomed also held “all-

hands” meetings once a quarter during which the director of manufacturing talked about

the decline in growth. Id. ¶ 119. CW-7 added that Minogue and Howley spoke at these


                                             17
     Case 1:19-cv-07319-ER Document 67 Filed 09/21/21 Page 18 of 52




meetings. Id. Additionally, according to CW-3, discussions regarding sales growth

RFFXUUHGDW$ELRPHG¶VPRQWKO\³DOO¿HOG´FDOOVLQZKLFK0LQRJXHDQGRWKHUVHQLRU

leadership participated. Id. ¶ 122.

       6WRFN6DOHVE\$ELRPHG([HFXWLYHV'XULQJWKH&ODVV3HULRG

       According to Local 705, Minogue and two non-parties—COO David Weber and

Director Martin Sutter—sold stock during the Class Period in a suspicious manner. Id. ¶

188. All three sold more stocks during the Class Period than during an equal length of

time preceding the Class Period—i.e., between February 2, 2017 and May 2, 2018 (the

“Control Period”). Id. ¶¶ 190–91. ๠RVHVDOHVDQGWKHLUSURFHHGVDUHVXPPDUL]HGLQWKH

tables below:


                                Shares Sold During Control    Shares Sold During Class
                                          Period                       Period
          Minogue                           0                          105,000

            Weber                         59,000                        89,782

            Sutter                          0                           76,554


                                 Proceeds During Control        Proceeds During Class
                                         Period                        Period
          Minogue                           0                      $46,166,898.68

            Weber                     $7,518,885.38                $35,896,662.31

            Sutter                          0                      $26,437,568.00



Id. ¶ 191. Additionally, Minogue disposed of approximately 24.5% of his total shares

that were available for sale during the Class Period, compared to 8.6% of shares that were

available during the Control Period; Weber disposed of 50.1% of his total shares that

were available for sale during the Class Period, compared to 40.1% that were available

during the Control Period. Id. ¶¶ 193–94. According to Local 705, the timing of these


                                           18
      Case 1:19-cv-07319-ER Document 67 Filed 09/21/21 Page 19 of 52




sales during the Class Period was suspicious because they occurred after Minogue,

Weber, and Sutter learned about the deceleration of growth but before the public did Id.

¶¶ 199–202.

       ๠HVHVDOHVLWVKRXOGEHQRWHGZHUHPDGHSXUVXDQWWRAbiomed’s Rule 10b5-1

Plans. Id. ¶ 205.

       B. Procedural History

       On August 6, 2019, Kyle 9LOODUH¿OHG the instant suit. Doc. 1. On October 7,

-RVHSK%DUU\¿OHGDVHSDUDWHFODVVDFWLRQVXLWDJDLQVWWKHVDPHGHIHQGDQWVSee

Barry v. ABIOMED, No. 19 Civ. 9258 (S.D.N.Y. 2019). On October 21, 2019, however,

%DUU\¿OHGDQRWLFHFRQFHGLQJWKDWKHGLG QRWKDYHWKHODUJHVW¿QDQFLDOLQWHUHVWLQWKH

instant matter. Doc. 30. In its June 29, 2020 Order, the Court appointed Local 705 as

/HDG3ODLQWL൵DQGFRQVROLGDWHGWKHWZRVXLWV'RF

       2Q6HSWHPEHU/RFDO¿OHGLWV$PHQGHG&RPSODLQW Doc. 52. On

1RYHPEHU'HIHQGDQWV¿OHGWKHLQVWDQWPRWLRQ'RF
II.    LEGAL STANDARD
       A. Rule 12(b)(6)

       To survive a motion to dismiss pursuant to Rule 12(b)(6), “a complaint must

FRQWDLQVX൶FLHQWIDFWXDOPDWWHUDFFHSWHGDVWUXHWRµVWDWHDFODLPWRUHOLHIWKDWLV
plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is facially plausible “when the

SODLQWL൵SOHDGVIDFWXDOFRQWHQWWKDWDOORZVWKHFRXUWWRGUDZWKHUHDVRQDEOHLQIHUHQFHWKDW

the defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at

 ๠HSODLQWL൵PXVWDOOHJHVX൶Fient facts to show “more than a sheer possibility that

a defendant has acted unlawfully.” Id. (citing Twombly, 550 U.S. at 556). However, this

³ÀH[LEOHSODXVLELOLW\VWDQGDUG´LVQRWDKHLJKWHQHGSOHDGLQJVWDQGDUGIn re Elevator

Antitrust Litig., 502 F.3d 47, 50 n.3 (2d Cir. 2007) (quotation omitted), and “a complaint .




                                              19
     Case 1:19-cv-07319-ER Document 67 Filed 09/21/21 Page 20 of 52




. . does not need detailed factual allegations” to survive a motion to dismiss, Twombly,

550 U.S. at 555.

       ๠HTXHVWLRQRQDPRWLRQWRGLVPLVV³LVQRWZKHWKHUDSODLQWL൵ZLOOXOWLPDWHO\

pUHYDLOEXWZKHWKHUWKHFODLPDQWLVHQWLWOHGWRR൵HUHYLGHQFHWRVXSSRUWWKHFODLPV´Sikhs

for Just. v. Nath, 893 F. Supp. 2d 598, 615 (S.D.N.Y 2012) (quoting Villager 3RQG,QFY

Town of Darien, 56 F.3d 375, 368 (2d Cir. 1995)). Indeed, “the purpose of Federal Rule

RI&LYLO3URFHGXUH E  LVWRWHVWLQDVWUHDPOLQHGIDVKLRQWKHIRUPDOVX൶FLHQF\RI

WKHSODLQWL൵¶VVWDWHPHQWRIDFODLPIRUUHOLHIZLWKRXWUHVROYLQJDFRQWHVWUHJDUGLQJLWV

substantive merits” or “weigh[ing] the evidence that might EHR൵HUHGWRVXSSRUWLW´

Halebian v. Berv, )G G&LU  TXRWDWLRQVRPLWWHG ๠XVZKHQ

ruling on a motion to dismiss pursuant to Rule 12(b)(6), the Court accepts all factual

allegations in the complaint as true and draws all reasRQDEOHLQIHUHQFHVLQWKHSODLQWL൵¶V

favor. Nielsen v. Rabin, 746 F.3d 58, 62 (2d Cir. 2014). In considering a Rule 12(b)(6)

motion, a district court may also consider “documents attached to the complaint as

exhibits[] and documents incorporated by reference in the complaint.” Doe v. N.Y. Univ.,

No. 20 Civ. 1343 (GHW), 2021 WL 1226384, at *10 (S.D.N.Y. Mar. 31, 2021) (quotation

mark omitted) (quoting DiFolco v. MSNBC Cable LLC, 622 F.3d 104, 111 (2d Cir.

2010)). “Judicial notice may be taken of documentVWKDWDUHµLQWHJUDOWRWKHFRPSODLQW¶

VXFKWKDWWKHFRPSODLQWµUHOLHVKHDYLO\XSRQ>WKHGRFXPHQWV¶@WHUPVDQGH൵HFW´Hesse,

463 F. Supp. 3d at 462 (quoting 3DOLQY1<7LPHV&R, 940 F.3d 804, 811 (2d Cir.

2019)). Further, “[c]ourts have taken judicial notice of materials in the public record,

VXFKDVIHGHUDOFRS\ULJKWUHJLVWUDWLRQVQHZVSDSHUDUWLFOHVDQGUHJXODWRU\¿OLQJV—all for

WKHOLPLWHGSXUSRVHRIQRWLQJZKDWWKHGRFXPHQWVVWDWHUDWKHUWKDQWRµSURYHWKHWUXWKRI

their contents.’” Id. (quoting $FH$UWV//&Y6RQ\$790XVLF3XE//&, 56 F. Supp.

3d 436, 442 (S.D.N.Y. 2014)).




                                             20
     Case 1:19-cv-07319-ER Document 67 Filed 09/21/21 Page 21 of 52




       B. Rule 9(b)

       A complaint alleging securities fraud must satisfy the heightened pleading

requirements of Federal Rule of Civil Procedure 9(b) and the Private Securities Litigation

Reform Act (“PSLRA”) by stating the circumstances constituting fraud with particularity.

See, e.g., (&$ /RFDO,%(:-RLQW3HQVLRQ7URI&KLY-30RUJDQ&KDVH&R, 553

F.3d 187, 196 (2d Cir. 2009) (citing Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S.

308, 320–  ๠HVHUHTXLUHPHQWVDSSO\ZKHQHYHUDSODLQWL൵DOOHJHVIUaudulent

conduct, regardless of whether fraudulent intent is an element of a claim. Rombach v.

Chang, 355 F.3d 164, 170– G&LU  ³%\LWVWHUPV5XOH E DSSOLHVWRµDOO

averments of fraud.’” (quoting Fed. R. Civ. P. 9(b))).

       6SHFL¿FDOO\5XOH(b) requires that a securities fraud claim based on

misstatements must identify: (1) the allegedly fraudulent statements, (2) the speaker, (3)

where and when the statements were made, and (4) why the statements were fraudulent.

See, e.g., Anschutz Corp. v. Merrill Lynch & Co., Inc., 690 F.3d 98, 108 (2d Cir. 2012)

(citing Rombach, 355 F.3d at 170). Conditions of a person’s mind—such as malice,

intent, or knowledge—may be alleged generally, however. Kalnit v. Eichler, 264 F.3d

131, 138 (2d Cir. 2001) (citing Fed. R. Civ. P. 9(b)). Like Rule 9(b), the PSLRA requires

that securitiHVIUDXGFRPSODLQWV³µVSHFLI\¶HDFKPLVOHDGLQJVWDWHPHQW´VHWIRUWKWKH

UHDVRQVRUIDFWXDOEDVLVIRUWKHSODLQWL൵¶VEHOLHIWKDWWKHVWDWHPHQWLVPLVOHDGLQJDQG

“state with particular facts giving rise to a strong inference that the defendant acted with

the required state of mind.” 'XUD3KDUP,QFY%URXGR, 544 U.S. 336, 345 (2005)

(quoting 15 U.S.C. §§ 78u-4(b)(1), (2)); see also, e.g., Slayton v. Am. Express Co., 604

F.3d 758, 766 (2d Cir. 2010).

       ๠HVHKHLJKWHQHGSOHDGLQJVWDQGDUGVZKHQYLHZHGWRJHther with the more general

standards applicable to Rule 12(b)(6) motions to dismiss under Twombly and Iqbal, make

FOHDUWKDW³SODLQWL൵VPXVWSURYLGHVX൶FLHQWSDUWLFXODULW\LQWKHLUDOOHJDWLRQVWRVXSSRUWD

plausible inference that is more likely than not that a securities law violation has been


                                              21
       Case 1:19-cv-07319-ER Document 67 Filed 09/21/21 Page 22 of 52




committed.” In re Lululemon Sec. Litig., 14 F. Supp. 3d 553, 570 (S.D.N.Y. 2014), Dৼ¶G,

604 F. App’x 62 (2d Cir. 2015) (citing ECA, 553 F.3d at 196).
III.    DISCUSSION
        A. Section 10(b) and Rule 10b-5

        Section 10(b) of the Exchange Act prohibits using or employing, “in connection

with the purchase or sale of any security . . . any manipulative or deceptive device or

contrivance,” 15 U.S.C. § 78j(b) (1934), while Rule 10b-5 creates liability for a person

who makes “any untrue statement of a material fact or . . . omit[s] to state a material fact .

. . in connection with the purchase or sale of any security.” In re OSG Sec. Litig., 971 F.

Supp. 2d 387, 397 (S.D.N.Y. 2013) (quoting 17 C.F.R. § 240.10b-5 (1951)). Rule 10b-5,

promulgated by the SEC to implement sHFWLRQ E ³PRUHVSHFL¿FDOO\GHOLQHDWHVZKDW

constitutes a manipulative or deceptive device or contrivance.” 3UHVVY&KHPLFDO,QY

Servs. Corp., 166 F.3d 529, 534 (2d Cir. 1999). Under Rule 10b-5, it is unlawful for any

SHUVRQGLUHFWO\RULQGLUHFWO\E\XVHRIDQ\PHDQVVSHFL¿HGLQsection 10(b):

                D 7RHPSOR\DQ\GHYLFHVFKHPHRUDUWL¿FHWRGHIUDXG E 
               To make any untrue statement of a material fact or to omit to
               state a material fact necessary in order to make the
               statements made, in the light of the circumstances under
               which they were made, not misleading, or (c) To engage in
               any act, practice, or course of business which operates or
               would operate as a fraud or deceit upon any person, in
               connection with the purchase or sale of any security.

17 C.F.R. § 240.10b-5.

        To state a private civil claim under section 10(b) and Rule 10b-DSODLQWL൵PXVW

plead that: (1) the defendant made a material misrepresentation or omission, (2) with

scienter, i.e., a wrongful state of mind, (3) in connection with the purchase or sale of a

VHFXULW\DQG  WKDWWKHSODLQWL൵UHOLHGRQWKHPLVUHSUHVHQWDWLRQRURPLVVLRQWKHUHE\  

causing economic loss. Dura, 544 U.S. at 341–42; see also Lattanzio v. Deloitte &




                                             22
     Case 1:19-cv-07319-ER Document 67 Filed 09/21/21 Page 23 of 52




Touche LL3, 476 F.3d 147, 153 (2d Cir. 2007). 'HIHQGDQWVFRQWHVWRQO\WKH¿UVWWZR

elements.

       1. Material Misrepresentation or Omission

       Defendants argue that Local 705 fails to state a claim for a violation of the

Exchange Act, asserting it has not pled an actionable misstatement or omission.

Defendants also contend that the challenged statements constitute non-actionable

FRUSRUDWHRSWLPLVPRUSX൵HU\IRUZDUG-ORRNLQJVWDWHPHQWVDQGRSLQLRQVWDWHPHQWV๠H

&RXUWDQDO\]HVHDFKRIWKHVHDUJXPHQWVLQWXUQ

       a. Actionable Omissions

       According to Local 705, Defendants made several false and misleading

VWDWHPHQWV6SHFL¿FDOO\/RFDOFRQWHQGVWKDW'HIHQGDQWV¶VWDWHPHQWVUHJDUGLQJ

Abiomed’s growth rate, its ability to grow sustainably and penetrate the market, and its

execution of its ¿YH-year growth plan were all materially false and misleading.

According to Local 705, those statements were false and misleading because Defendants

failed to disclose material adverse facts about Abiomed’s business, including: Abiomed’s

stalling growth rate once it had reached a point where most hospitals ordering products

were fully stocked and infrequently required reorders; the company’s inability to

convince doctors to regularly use Impella Pumps over other products, or to use the

devices beyond their narrow indications; that Abiomed’s revenue growth began to stall in

May 2018 and worsened over the Class Period; Abiomed’s unattainable growth

expectations; and Abiomed’s lack of a plan to stem the decline in revenue growth.

       In other words, Local 705 relies on an omission theory to assert its Exchange Act

claims. A “pure omission” is only “actionable under the securities laws [] when the

corporation is subject to a duty to disclose the omitted facts.” Stratte-McClure v. Morgan

Stanley)GDW G&LU 1HYHUWKHOHVV³µSXUHRPLVVLRQV¶ZKLFKDUH

JHQHUDOO\QRWDFWLRQDEOHGL൵HUIURPµKDOIWUXWKV¶RUµVWDWHPHQWVWKDWDUHPLVOHDGLQJXQGHU

the second prong of Rule 10b-5 by virtue of what they omit to disclose.’” In re Adient


                                             23
      Case 1:19-cv-07319-ER Document 67 Filed 09/21/21 Page 24 of 52




plc Securities Litigation, No. 18 Civ. 9116 (RA), 2020 WL 1644018, at *15 (S.D.N.Y.

Apr. 2, 2020) (quoting In re Viviendi, 838 F.3d 223, 239– G&LU ³๠HODZLV

well settled that so-FDOOHGµKDOIWUXWKV¶—literally true statements that create a materially

misleading impression—will support claims for securities fraud.” Id. (quotation

omitted). Still, “[w]hatever the scope of the responsibility not to make statements that

FRQVWLWXWHµKDOIWUXWKV¶WKDWVXUHO\GRHVQRWDSSO\WRWKe reporting of unmanipulated

corporate earnings.” %RFD5DWRQ)LUH¿JKWHUVDQG3ROLFH3HQVLRQ)XQGY%DKDVK, 506 F.

App’x 32, 38 (2d Cir. 2012). Further, an alleged failure to acknowledge the long-term

unsustainability of a business model does not, on its own, constitute actionable omission.

Id.

       Defendants HPSKDVL]HWKDWDWERWWRP/RFDOVHHNVWRKROGthem liable for

failing to acknowledge the long-term unsustainability of Abiomed’s business model, and

that premise has been easily rejected in this Circuit. See id. Further, Defendants contend

that Local 705 fails to plead with the requisite particularity that they omitted that the

growth rate was assured to decline. Regarding this point, Defendants assert that Local

705 relies only on unsubstantiated innuendo from low-OHYHOFRQ¿GHQWLDOZLWQHVVHV

According to Defendants, although some FRQ¿GHQWLDOZLWQHVVHVUHIHUHQFHDsales-

growth goal, the Amended Complaint provides no further explanation regarding whether

or how these goals were shared with the market, why they were unattainable, and when

they became unattainable. Moreover, Defendants contend that Local 705’s theory that

growth was unsustainable because they had reached some maximum market penetration

LVFRQWUDGLFWHGE\$ELRPHG¶V¿QDQFLDOVWDWHPHQWVGXULQJWKH&ODVV3HULRG—statements

that, Defendants note, Local 705 does not challenge. Further still, Defendants contend

that, throughout the Class Period, they fully and consistently disclosed revenue growth,

the number of sites Impella Pumps had and had not penetrated, the risks regarding doctor

acceptance, and Abiomed’s expectation that its revenue growth rate would decline.




                                              24
     Case 1:19-cv-07319-ER Document 67 Filed 09/21/21 Page 25 of 52




       Local 705 responds that LWKDVVX൶FLHQWO\DOOHJHGDFODLPXQGHUDQRPLVVLRQV

theory. According to Local 705, Defendants’ repeated statements that Abiomed was

“positioned for sustainable growth” and that its “growth rates were in line with its 5-year

vision outlined back in 2015” triggered a duty to tell the whole truth and disclose material

facts necessary to make those statements not misleading. Local 705 further asserts that

WKHFRQ¿GHQWLDOZLWQHVVHVFRQ¿UPWKDW$ELRPHGFRXOGQRORQJHUDFKLHYHWKHParket

SHQHWUDWLRQQHFHVVDU\WRJURZVXVWDLQDEO\๠XVDFFRUGLQJWR/RFDOLWGRHVQRW

allege that Defendants’ generalized statements about Abiomed’s earnings generated a

duty to disclose; instead, Local 705 alleges that Defendants’ D৽UPDWLYHVWDWHPents about

Abiomed’s growth required Defendants to disclose that such growth was not achievable,

given the realities of the market for the Impella Pumps.

       ๠H&RXUWDJUHHVZLWK'HIHQGDQWV๠HDQDO\VLVLQ Adient, 2020 WL 1644018 is

instructive. In that caVHWKHSODLQWL൵VDUJXHGWKDWWKHGHIHQGDQWV³IDLOHGWRGLVFORVH

material information that was contemporaneously available to them at the time they made

their statements, showing that [the Metals Division] was in fact struggling, not

improving, and that its ability to contribute to [the company’s] margin expansion goal

was unreasonable and unrealistic.” 2020 WL 1644018, DW ๠HSODLQWL൵VIXUWKHU

argued that the defendants “knew, or had access to facts demonstrating, that ongoing

LQH൶FLHQFLHVODXQFKSUREOHPVSHUVRQDOVWD൶QJSUREOHPVDQGRWKHULVVXHVLQ>WKH

Metals Division] made their statements about Metals’ improvement and the main plan

misleading.” Id. ๠HFRXUWFRQFOXGHGKRZHYHUWKDWWKHSODLQWL൵VIDLOHGWRDOOHJHDQ

actionable omission, noting that WKHDFFRXQWVRIWKHFRQ¿GHQWLDOZLWQHVVHVLQWKDWFDVH

PHUHO\UHÀHFWHGWKHVXEMHFWLYHYLHZVRIKRZWKHFRPSDQ\VKRXOGKDYHPDQDJHGWKH

alleged challenges, not that any of Defendants’ statements were inaccurate at the time

they were made or that any defendant believed those statements to be inaccurate when

made. Id.




                                             25
     Case 1:19-cv-07319-ER Document 67 Filed 09/21/21 Page 26 of 52




       Likewise, Local 705 fails to allege an actionable omission here. Notably, Local

SOHDGVQRVSHFL¿FIDFWXDODOOHJDWLRQLQGLFDWLQJWKDWIXWXUHJURZWKZDVDVVXUHGWR

decline. $OWKRXJKWKH$PHQGHG&RPSODLQWR൵HUVWKHVXEMHFWLYHYLHZVRIFRQ¿GHQWLDO

witnesses regarding the purported unsustainability of Abiomed’s growth rates, those

views are ³QRWVX൶FLHQWWRGHPRQVWUDWHWKDWDQ\RI>'HIHQGDQWV¶@VWDWHPHQWVZHUH

inaccurate at the time they were made, or that any Defendant believed them to be so.” Id.

0RUHRYHUGXULQJWKH&ODVV3HULRG'HIHQGDQWVR൵HUHGUREXVWDQGVSHFL¿FGLVFORVXUHV

WKDWLQFOXGHGGHWDLOHG¿JXUHVUHJDUGLQJPDUNHWSHQHWUDWLRQDQGUHRUGHUUDWHVDQG

informed investors in advance of risks and of a potential decline in growth rate. See id.

(noting that the defendants publicly disclosed that, as issues arose in the metals division,

the defendants began to examine the composition of projected margin expansion and

H[SODLQHGWKDWWKH\ZRXOGORRNWRH[HFXWHRWKHUPHDVXUHVWRR൵VHWVKRUWIDOOV  Because,

in essence, Local 705 seeks to hold Defendants liable simply for failing to acknowledge

the unsustainability of their business model, it has failed to allege an actionable omission.

See Boca Raton, 506 F. App’x at 38.

       b. Corporate Optimism or PX൵HU\

       Defendants also argue that, even if the challenged statements satisfy an omissions

theory, they are still non-DFWLRQDEOHFRUSRUDWHRSWLPLVPRUSX൵HU\A statement of

³SX൵HU\´—that is, “an optimistic statement that is so vague, broad, and non-VSHFL¿FWKDW

a reasonable investor would not rely on it”—“is not actionable.” Adient, 2020 WL

1644018, at *21 (quoting Galestan v. OneMain Holdings, Inc., 348 F. Supp. 3d 282, 297–

98 (S.D.N.Y. 2018)); VHHDOVR6WHDP¿WWHUV/RF3HQVLRQ3ODQY6NHFKHUV86$,QF,

412 F. Supp. 3d 353, 363 (S.D.N.Y. 2019), Dৼ¶GVXEQRP&Dvalier Fundamental Growth

Fund v. Skechers U.S.A., Inc., 826 F. App’x 111 (2d Cir. 2020) (summary order). Non-

actionable statements include those “containing simple economic projections.” In re

Express Scripts Holding Co. Sec. Litig., No. 16 Civ. 3338 (ER), 2017 WL 3278930, at

*13 (S.D.N.Y. Aug. 1, 2017) (quoting Novak v. Kasaks, 216 F.3d 300, 315 (2d Cir.


                                             26
     Case 1:19-cv-07319-ER Document 67 Filed 09/21/21 Page 27 of 52




2000)). ³๠LVUXOHSHUPLWVFRPSDQLHVµWRRSHUDWHZLWKDKRSHIXORXWORRN¶EHFDXVH

FRUSRUDWHR൶FHUVµDUHQRWUHTXLUHGWRWDNHDJORRP\IHDUIXORUGHfeatist view of the

future.’” Galestan, 348 F. Supp. 3d at 298 (quoting Rombach v. Chang, 355 F.3d 164,

 G&LU +RZHYHU³VWDWHPHQWVUHJDUGLQJµSURMHFWLRQVRIIXWXUHSHUIRUPDQFH

may be actionable . . . if they are worded as guarantees or are VXSSRUWHGE\VSHFL¿F

statements of [then-existing] fact, . . . or if the speaker does not genuinely or reasonably

believe them.” Adient, 2020 WL 1644018, at *22 (quoting In re Int’l Bus. Machs. Corp.

Sec. Litig., 163 F.3d 102, 107 (1998)); see also Galestan, 348 F. Supp. 3d at 298. ๠H

FULWLFDOLQTXLU\LQGHWHUPLQLQJZKHWKHUDVWDWHPHQWFRQVWLWXWHVSX൵HU\LV³QRWZKHWKHUWKH

WRSLFRIDVWDWHPHQWZDVDNH\WRFRUSRUDWHVXFFHVVEXWWKHQDWXUHRIWKHVSHFL¿F

statement and whether it concretely assured investors of anything.” Lopez v. Ctpartners

Exec. Search Inc., 173 F. Supp. 3d 12, 29 (S.D.N.Y. 2016).

       Defendants arJXHWKDW/RFDOUHOLHVHQWLUHO\RQSX൵HU\QRWLQJVSHFL¿FDOO\WKDW

Local 705 challenges statements by Defendants that Abiomed was “well positioned” “to

improv[e] clinical outcomes,” “expand rapidly,” “improv[e] operating margin”; to have

“sustainable growth”; and to “continue to drive for best-in-class-performance,” in line

with its “goal . . . to remain one of the fastest-growing, mRVWSUR¿WDEOHPHG>-]tech

companies in the market.” According to Defendants, Local 705 essentially faults

'HIHQGDQWVIRUUHPDLQLQJFRQ¿GHQWLQWKHLUEXVLQHVVDQGWKHLUVKRUW- to long-term

outlook. But as Defendants note, the Second Circuit has repeatedly held that executives

are not required to take a gloomy view of the future and, subject to what the current data

LQGLFDWHWKH\FDQEHH[SHFWHGWREHFRQ¿GHQWDERXWWKHSURVSHFWVRIWKHLUFRPSDQ\

0RUHRYHU'HIHQGDQWVHPSKDVL]HWKDWVWDWHPHQWVFRQWDLQLQg simple economic projections

DQGH[SUHVVLRQVRIRSWLPLVPDUHLQVX൶FLHQWWRVXSSRUWDVHFXULWLHVIUDXGFRPSODLQW

Here, according to Defendants, the challenged statements fall precisely into this category

of non-actionable statements given their general and broad commentary about Abiomed’s

future performance.


                                             27
     Case 1:19-cv-07319-ER Document 67 Filed 09/21/21 Page 28 of 52




       Local 705 responds that Defendants cherry pick statements out of context to

support their arguments. According to Local 705, when viewed in context, Defendants’

statements are not mere rosy predictions but are instead concrete misrepresentations of

then-existing facts. ๠XVDFFRUGLQJWR/RFDOWKRVHVWDWHPHQWVDUHQRWPHUHSX൵HU\

EHFDXVHWKH\DUHGHWHUPLQDWHYHUL¿DEOHVWDWHPHQWV.

       Regarding this argument, Local 705 cites two examples. First, Local 705 argues

WKDWZKLOH³VXVWDLQDEOHJURZWK´PD\E\LWVHOIFRQVWLWXWHSX൵HU\LWLVUHQGHUHGD

YHUL¿DEOHVWDWHPHQWZKHQUHDGLQWKHIROORZLQJFRQWH[W³ZH¶UHDOVRPDLQWDLQLQJWKHEHVW

in growth rate at a higher base and we’re doing it while improving operating margin. So

again, it’s sustainable growth.” Doc. 52. ¶ 126. According to Local 705, when read in

context, the statement “it’s sustainable growth” refers to the words that precede it—

including that Abiomed was maintaining its growth rate and improving its operating

PDUJLQ6HFRQG/RFDOHPSKDVL]HVWKDWWKHVWDWHPHQWWKDW$ELRPHG¶V³EXVLQHVV

continues to expand rapidly” must be read with the rest of the sentence: “and our growth

rates are in line with our 5-year vision outlined back in 2015.” Id. ¶ 127. Local 705

DVVHUWVWKDWWKLVVWDWHPHQWLVDOVRYHUL¿DEOHDV$ELRPHG¶VJURZWKUDWHVHLWKHUDUHRUDUH

not in line with what the company outlined in 2015๠XVDFFRUGLQJWR/RFDOWKH

challenged statements represent more than simple economic projections or expressions of

optimism; rather, they are actionable, concrete misrepresentations of fact.

       ๠H&RXUWDJUHHVZLWK'HIHQGDQWV Contrary to Local 705’s position, the

challenged statements, and the context in which they were made, are indistinguishable

from statements other courts in this District have deemed to EHSX൵HU\)RUH[DPSOH, in

Adient, the court concluded that several challenged statements were “too general for a

reasonable investor to have relied on them.” 2020 WL 1644018, at *22. ๠RVH

statements included ones in which the defendants stated that the company had seen “a big

improvement in [M]etals”—one of the divisions in the company—and “a little bit of

improvement on the metals side.” Id. Additionally, one defendant had stated that the


                                             28
     Case 1:19-cv-07319-ER Document 67 Filed 09/21/21 Page 29 of 52




metals division was “on [the] upwards trajectory.” Id. ๠HFRXUWFRQFOXGHGWKDWWKRVH

³VWDWHPHQWVDQGRWKHUVOLNHWKHPGLGQRWUHIHUHQFHVSHFL¿FLPSURYHPHQWVLQ0HWDOVWKDW

were actually false at the time or could have misled a reasonable investor, and [the

SODLQWL൵V@KD>G@IDLOHGWRVKRZWKDWVXFKVWDWHPHQWVZHUHFRQFUHWHVSHFL¿FVWDWHPHQWVRI

fact.” Id. 0RUHVSHFL¿FDOO\WKHFRXUWQRWHGWKDWWKHSODLQWL൵VKDGQRWDOOHJHGVSHFL¿F

contradictory facts that would have rendered false the general statements about

improvements of the company’s metals department or progress within the company. Id.

And as the court noted, although the metals division “may have been important to [the

defendants’] success,” the “[d]efendants’ statements about improvements in Metals were

QRWVX൶FLHQWO\VSHFL¿FRUFRQFUHWHWRPLVOHDGUHDVRQDEOHLQYHVWRUV´Id.

       Similarly, the court found that statements concerning the expected “turnaround”

in the metals division constituted non-actionable SX൵HU\)RUH[DPSOHWKHGefendants

stated: “[W]e expect a combination of improved operating performance and lower

capital expenditures to GULYHVLJQL¿FDQWO\KLJKHUFDVKJHQHUDWLRQ´Id. at *23. ๠H

SODLQWL൵V alleged that that such statements “continued to mislead the market by falsely

reassuring investors that a strategic review of the [Metals] division and new management

in [Metals] waVUDSLGO\VWDELOL]LQJWKHEXVLQHVVDQGGULYLQJQHDU-term improvements.”

Id. 1HYHUWKHOHVVWKHFRXUWFRQFOXGHGWKDWWKHVHVWDWHPHQWVDPRXQWHGWRSX൵HU\DVWKH\

“detail[ed] the defendants’ expectations and hopes for the company, in light of the

disclosed operations challenges.” Id.

       6WHDP¿WWHUV is also instructive. ,QWKDWFDVHWKHSODLQWL൵VFKDOOHQJHGWKHIROORZLQJ

statements:


       x   “Based on the reaction by key accounts during our interim meetings this
           PRQWKLQRXUFRUSRUDWHR൶FHVZHEHOLHYHWKHVWUength of our brand and our
           product has not slowed.”

       x   “We believe we are well positioned to maintain this growth.”




                                            29
     Case 1:19-cv-07319-ER Document 67 Filed 09/21/21 Page 30 of 52




       x   “[W]hen you grow at the pace we were growing and the demand keeps
           JURZLQJ\RXGRQ¶WUHDOO\KDYHLQYHQWRU\LVVXHV๠HJRRGQHZVLVZH¶re
           growing at a faster pace than even our consumers around the world anticipate
           order [sic] for. I don’t think it’s changed very much.”


       x   “[W]e continue to be at the top end of where, we think we should be. And
           sell-throughs continue and acceptance continues, and we haven’t seen any
           slowdown.”


       x   “I think it’s fair to say that those names you mentioned, like DSW and Shoe
           Carnival, our business grows, and if it wasn’t growing there, it’ll be very
           GL൶FXOWIRUXVWRPDLQWDLQWKHJURZWKZH¶YHVKRZQGRPHVWLFDOO\´

       x   ³๠HSUHVHQWKDVQHYHUORRNHGDVVXFFHVVIXOWKDQNVWRRXUSURGXFWDQG
           marketing, and resulting record sales, shipments, and earnings.”


Steam¿WWHUV, 412 F. Supp. 3d at 363–65. ๠HFRXUWFRQFOXGHGWKDWEHFDXVHWKHVH

VWDWHPHQWVODFNHG³VX൶FLHQWVSHFL¿FLW\WRR൵HUDQ\JXDUDQWHHRIVRPHFRQFUHWHIDFWRU

outcome,” they constituted non-DFWLRQDEOHSX൵HU\See id. at 363.

       ๠HFRXUWLQ,QUH$UDWDQDୡHUDSHXWLFV,QF6HF/LWLJ, 315 F. Supp. 3d 737

(S.D.N.Y. 2018) also concluded that statements like WKHRQHVDWLVVXHFRQVWLWXWHGSX൵HU\

๠HVHVWDWHPHQWVLQFOXGHGWKDWWKHFRPSDQ\KDG“made remarkable progress towards our

stated goals of advancing our expanding pipeline towards commerciDOL]DWLRQ´WKDWWKH

FRPSDQ\ZDV³FRQ¿GHQWDERXWDQGSUHSDUHGIRUZKDWOD\VDKHDG” that the company was

“proud” to be “on track to have these products reach the market in 2016,” and that the

FRPSDQ\ZDV³FRQ¿GHQWLQWKHVHSURGXFWVDQGRXURYHUDOOFRPPHUFLDOL]DWLRQVWUDWHJ\´

Aratana, 315 F. Supp. 3d at 757–58. According to the court, these were “broad

assertions” that simply put a “positive spin on developments in the [FDA approval]

process” and, therefore, were non-actionable. Id.

       Finally, the statements in 6FKDৼHUY+RUL]RQ3KDUPD3/&, No. 16 Civ. 1763

(JMF), 2018 WL 481883 (S.D.N.Y. Jan. 18, 2018) are especially on point. In that case,

the court concluded that several challenged statHPHQWVZHUHWH[WERRNFDVHVRISX൵HU\


                                            30
     Case 1:19-cv-07319-ER Document 67 Filed 09/21/21 Page 31 of 52




Id. DW ๠DWFRXUWHPSKDVL]HGWKDWVWDWHPHQWVE\WKHGHIHQGDQWV³H[WROOLQJWKHLU

µXQLTXHFRPPHUFLDOEXVLQHVVPRGHO´³QRWLQJWKDWWKHFRPSDQ\ZDVµRQWUDFN¶´DQG

³KLJKOLJKWLQJWKDWSUHVFULSWLRQJURZWKZDVµH[FHHding [their] expectations’ were not

actionable under the securities laws.” Id. As the court concluded, “[p]ut simply, these

statements—and the many others like them in the Amended Complaint”—were “too

general to cause a reasonable investor to rely upon them.” Id. (quoting &LW\RI:HVWODQG

3ROLFH )LUH5HW6\VY0HW/LIH,QF, 129 F. Supp. 3d 48, 77 (S.D.N.Y. 2015)).

       As in those cases, here the challenged statements are too vague and generic to be

actionable. Moreover, Local 705 fails to demonstrate any concrete guarantee or baseline

by which to verify the challenged statements, VHH6WHDP¿WWHUV, 412 F. Supp. 3d at 363,

XQOLNHFDVHVLQZKLFKFRXUWVKDYHFRQFOXGHGWKDWVWDWHPHQWVZHUHYHUL¿DEOHDQG

therefore, actionable, see, e.g., &LW\RI:DUUHQ3ROLFH )LUH5HW6\VY:RUOG:UHVWOLQJ

Entm’t Inc.)6XSSG 6'1<  YHUL¿DEOHVWDWHPHQWZKHUH

company said it had been “working on the rights renewal process” in the Middle East but

rights had been terminated); see also In re Avon Sec. Litig., No. 19 Civ. 1420 (CM), 2019

:/DW  6'1<1RY  YHUL¿DEOHVWDWHPHQWZKHUHFRPSDQy said

bad debt expenses were “fully cleared up and booked in the 2016 results” when they were

not). $OWKRXJK/RFDODWWHPSWVWRODEHOWKHFKDOOHQJHGVWDWHPHQWVDVYHUL¿DEOHRQHV

Local 705 fails to meaningfully distinguish the challenged statements in the instant suit

from the broad statements that other courts have concluded were SX൵HU\Accordingly,

Abiomed’s growth and expansion “may have been important to [Abiomed’s] success, but

Defendants’ statements about” Abiomed’s growth and expansion “were QRWVX൶FLHQWO\

VSHFL¿FRUFRQFUHWHWRPLVOHDGUHDVRQDEOHLQYHVWRUV´Adient, 2020 WL 1644018, at *22.

       Local 705 also points to a few cases where courts in this District have concluded

WKDWUHSHDWHGUHSUHVHQWDWLRQVWKDWZRXOGRUGLQDULO\FRQVWLWXWHSX൵ery could give rise to

liability under section 10(b). See Avon, 2019 WL 6115349, at *16; see also In re

3HWUREUDV6HF/LWLJ, 116 F. Supp. 3d 368, 381 (S.D.N.Y. 2015). In particular, Local 705


                                             31
     Case 1:19-cv-07319-ER Document 67 Filed 09/21/21 Page 32 of 52




asserts that, in line with those cases, Defendants’ repeated use of the phrase “sustainable

growth” should render the challenged statements actionable. But contrary to Local 705’s

positionWKHUHSHWLWLRQRISX൵HU\GRHVQRWE\LWVHOIUHQGHULWDFWLRQDEOHRather, as the

courts in those cases ePSKDVL]HWKHFRQtext in which statements were made matters, and

a court must determine whether a reasonable investor could rely on those statements as

UHÀHFWLYHRIWKHWUXHVWDWHRID൵DLUVDWWKHFRPSDQ\ See, e.g., 3HWUREUDV, 116 F. Supp. 3d

at 381. And again, when cRQWH[WXDOL]HGthe challenged statements are simply too generic

for a reasonable investor to rely on. Accordingly, the Court concludes that Defendants’

challenged statements constitute non-DFWLRQDEOHSX൵HU\

         c. Forward-looking Statements

         Defendants argue that the challenged statements would also be protected under

the PSLRA’s safe harbor for forward-looking statements. ๠H36/5$GH¿QHVDIRUZDUG-

looking statement as one that contains, among other things, “a projection of revenues,

income, [or] earnings,” “plans and objectives of management for future operations,” or “a

statement of future economic performance.” 15 U.S.C. § 78u-5(i)(1); see also In re Gen.

Elec. Co. Sec. Litig., 857 F. Supp. 2d 367, 384– 6'1<  ³๠H36/5$GH¿nes

forward-looking statements to include, inter alia, . . . statements of the plans and

objectives of management for future operations . . . and statements of future economic

performance.” (internal citations and quotations omitted)), reconsideration granted in

part, 856 F. Supp. 2d 645 (S.D.N.Y. 2012). Forward-looking language need not be

FRQWDLQHGLQDVHSDUDWHVHFWLRQRUEHVSHFL¿FDOO\ODEHOHGSee Francisco v. Abengoa, S.A.,

481 F. Supp. 3d 179, 210 (S.D.N.Y. 2020). Rather, “the facts and circumstances of the

language used in a particular report will determine whether a statement is adequately

LGHQWL¿HG´DVIRUZDUG looking. Slayton v. Am. Express Co., 604 F.3d 758, 769 (2d Cir.

2010).

         0RUHVSHFL¿FDOO\DIRUZDUG-looking statement is not actionable if (1) it is

LGHQWL¿HGDQGDFFRPSDQLHGE\PHDQLQJIXOFDXWLRQDU\ODQJXDJH  it is immaterial, or


                                              32
          Case 1:19-cv-07319-ER Document 67 Filed 09/21/21 Page 33 of 52




     WKHSODLQWL൵IDLOVWRSURYHWKDWWKHVWDWHPHQWZDVPDGHZLWKDFWXDONQRZOHGJHWKDWLW

was false or misleading. See Aratana, 315 F. Supp. 3d at 755 (citing Slayton, 604 F.3d at

766). “Because the statute is written in the disjunctive, statements are protected by the

safe harbor if they satisfy any one of these three categories.” Id.

           According to Defendants, the challenged statements regarding potential growth

are quintessentially forward-looking statements protected under the PSLA’s safe harbor,

as they are about Abiomed’s growth goal. Additionally, Defendants contend that the

statements about the company being on track with respect to that goal also constitute

forward-looking statements, and note several cases in this District reaching the same

conclusion about analogous language. See, e.g., 6WHDP¿WWHUV, 412 F. Supp. 3d at 362.

           In response, Local 705 argues that most of the challenged statements are not

forward looking at all. Instead, the statements are based on representations of historical

or contemporaneous facts—and therefore, are not protected by the PSLRA’s safe harbor.

Local 705 notes that several statements contain present-tense elements, such as:


      x    “And we’re also maintaining this best in growth rate at a higher base and we’re
           doing it while improving operating margin. So again, it’s sustainable growth, it’s
           strategic, but we have to improve outcomes.”

      x    “[O]ur growth rates are in line with our 5-year vision outlined back in 2015.”


      x    “Abiomed is positioned for sustainable growth.”


Doc. 61 at 15 (quoting Doc. 52 ¶¶ 126, 127, 146). 3 According to Local 705, these

VWDWHPHQWVUHÀHFWHG$ELRPHG¶VWKHQ-current ability to grow sustainably—not a projection

that it will. Local 705 therefore argues that the safe-harbor provision does not apply.




3
 Local 705 notes several other examples, but the above-quoted statements are representative of the
challenged statements. See Doc. 61 at 15 n.10.



                                                   33
     Case 1:19-cv-07319-ER Document 67 Filed 09/21/21 Page 34 of 52




       /RFDOLVFRUUHFWWKDW³µ>Z@here a statement contains references to both future

and past or present conditions, safe harbor protection may only extend to the prognostic

portion,¶EXWµFRQWH[Wis everything.’” 6WHDP¿WWHUV, 412 F. Supp. 3d at 363 (quoting

Gissin v. Endres, 739 F. Supp. 2d 488, 505–06 (S.D.N.Y. 2010)). Accordingly, “[t]he safe

KDUERUSURYLVLRQVWLOODSSOLHVZKHUHµGHIHQGDQWVDUHQRWPDNLQJJXDUDQWHHVDERXWWKH

present,’ but are LQVWHDGµVWDWLQJWKHLUHGXFDWHGJXHVVDERXWZKDWWKHSUHFHGLQJTXDUWHU¶V

¿QDQFLDOGDWDZRXOGPHDQIRUWKHFRPSDQ\¶VIXWXUH¶´Id. (alterations omitted) (quoting

Gissin, 739 F. Supp.2d at 506). Moreover, “when the present-tense portion of mixed

present DQGIXWXUHVWDWHPHQWVGRHVQRWSURYLGHVSHFL¿FLQIRUPDWLRQDERXWWKHFXUUHQW

situation, but merely says that, whatever the present situation is, it makes the future

projection attainable, the present-tense portion of the statement is too vague to be

actionable apart from the future projection.” In re Supercom Inc. Sec. Litig, No. 15 Civ.

9650 (PGG), 2018 WL 4926442, at *21 (S.D.N.Y. Oct. 10, 2018) (quotation omitted).

๠XVZKHUH³>W@KHDOOHJHGPLVVWDWHPHQWVFRQWDLQVRPHSUHVHQW-tense language, but are all

forward-looking as a whole,” they are protected by the PSLRA’s safe harbor provision.

6WHDP¿WWHUV, 412 F. Supp. 3d at 363; see also In re Anheuser-Busch InBev SA/NV Sec.

Litig., No. 19 Civ. 5854 (AKH), 2020 WL 5819558, at *4 (S.D.N.Y. Sept. 29, 2020).

       ๠H&RXUWFRQFOXGHVWKDWWKHSUHVHQW-tense portions of the challenged statements,

when examined in context, fail to make any contemporaneous guarantee, simply stating

HGXFDWHGJXHVVHVDERXWZKDWWKHSUHFHGLQJ¿QDQFLDOGDWDZRXOGPHDQIRU$ELRPHG¶V

future; accordingly, both the forward-looking and present-tense portions of those

statements are covered by the PSRLA’s safe harbor provision. Moreover, Local 705’s

attempt at casting Abiomed’s statements about growth as present-tense statements—i.e.,

that such statements are about Abiomed’s then-current ability to grow sustainability

rather than about projections that the company will grow—is unpersuasive. By Local

705’s logic, a statement that a company “will grow” is protected under the safe harbor

provision, while a statement that a company “thinks it will grow” is not. Such a


                                             34
       Case 1:19-cv-07319-ER Document 67 Filed 09/21/21 Page 35 of 52




distinction would be meaningless, especially because a company’s current ability to grow

is necessarily implicit in every future projection. See Supercom, 2018 WL 4926442, at

*21.

        ๠H&RXUW also notes that several other courts in this District have examined

similar language and concluded that such statements are forward looking. For example,

in Anheuser-Busch, the court reviewed alleged misstatements that, in one form or

aQRWKHUVWDWHGWKDWWKHFRPSDQ\ZDV³µWUDFNLQJLQOLQHZLWK>LWV@LQWHUQDOGHOHYHUDJLQJ

WDUJHWV¶DQGWKDWLWµFRQWLQXH>G@WRH[SHFWGLYLGHQGVWREH a JURZLQJÀRZRYHUWLPH

although growth in the short term is expected to be modest.’” 2020 WL 5819558, at *4.

๠RVHVWDWHPHQWV³RISURMHFWHGSHUIRUPDQFHDQGGLYLGHQGVHYHQPL[HGZLWKVWDWHPHQWV

about current progress, [were] forward-looking statements.” Id.

        6WHDP¿WWHUVis also instructive. In that case, the court examined the following

statements that contained present-tense or contemporaneous portions:


   x    “Having just achieved a new annual sales record of $2.4 billion in 2014, we
        expect[] the momentum to continue into 2015.”

   x    ³๠HGHPDQGIRU6NHFKHUVIRRWZHDULQPDUNHWVZRUOGZLGHFRQWLQXHVDQG>Z]e
        believe that our accelerated growth trend will remain through 2015 and into
        2016.”

   x    “With increased year-over-year backlogs at the end of June, strong incoming
        order rates and July sales, as well as the positive sell-through reports from
        wholesale . . . ZHEHOLHYHWKDWZHZLOOFRQWLQXHWRDFKLHYHQHZVDOHVDQGSUR¿W
        records through 2015. . . . [W]e believe we are well prepared for our planned
        growth.”


6WHDP¿WWHUV)6XSSGDW๠HFRXUWFRQFOXGHGWKDWDOWKRXJKWKH

statements contained some present-tense portions, the statements were forward looking as

a whole and, therefore protected under the safe harbor provision. Id. at 363.




                                            35
     Case 1:19-cv-07319-ER Document 67 Filed 09/21/21 Page 36 of 52




       And consistent with the analysis in those cases, other courts in this District have

held that language stating that a company was presently on track with its projected goals

was forward looking under the PSLRA. See Adient, 2020 WL 1644018, at *19 (“Even

VWDWHPHQWVDERXW>WKHFRPSDQ\@EHLQJµRQWUDFN¶ZLWKUHVSHFWWRLWVSURMHFWHGPDUJLQ

expaQVLRQDUHµIRUZDUG-looking’ statements within the meaning of the PSLRA.”); see

also Aratana, 315 F. Supp. at 758 (concluding that statements that “[W]e believe that we

are on track to have these products reach the market in 2016. . . . We very much look

forward to launching these products next year” and “We believe we have or will have

VX൶FLHQWVXSSO\RIIRUPXODWHGGUXJVWRPHHWRXUFRPPHUFLDOIRUHFDVW´ZHUHIRUZDUG-

looking statements). Accordingly, the Court concludes that the challenged statements are,

on the whole, forward-looking statements subject to the protection of the safe harbor

provision.

       From there, the Court must determine whether the forward-looking statements are

protected because they (1) were made without actual knowledge, (2) were immaterial, or

(3) were accompanied by cautionary language.

       Regarding actual knowledge, “[t]he scienter requirement for forward-looking

statements—actual knowledge—is stricter than for statements of current fact. Whereas

liability for the latter requires a showing of either knowing falsity or recklessness,

liability for the former attaches only upon proof of knowing falsity, pled with the required

particularity.” Aratana, 315 F. Supp. 3d at 756 (quotation and citation omitted).

Defendants argue that Local 705 has failed to satisfy this burden, asserting that it has

failed to plead that each challenged forward-looking statement was made or approved

with actual knowledge of its falsity. At most, according to Defendants, Local 705 repeats

in a conclusory fashion that Defendants “knew or recklessly” disregarded the

deceleration in revenue growth. Local 705 responds with just one footnote, stating that,

should the Court conclude that the challenged statements are forward looking,

Defendants made those statements “with actual knowledge of their falsity.” Doc. 61 at 20


                                             36
      Case 1:19-cv-07319-ER Document 67 Filed 09/21/21 Page 37 of 52




n.15. Because Local 705 fails to meaningfully contest Defendants’ arguments in its

opposition, the Court concludes that Local 705 concedes the issue of actual knowledge.

See Abengoa, 481 F. Supp. 3d at 211 n.9; VHHDOVR&DUERQ,QY3DUWQHUV//&Y%UHVVOHU,

No. 20 Civ. 3617 (ER), 2021 WL 3913526, at *9 (S.D.N.Y. Sept. 1, 2021). And in any

event, the Court agrees with Defendants that Local 705 has failed to plead actual

knowledge of the falsity of each challenged statement with the requisite particularity, as it

has simply alleged in a conclusory fashion that Defendants had actual knowledge of those

statements. 4 See Adient, 2020 WL 1644018, at *20; Aratana, 315 F. Supp. 3d at 756.

         Defendants also DUJXHWKDWHYHQLI/RFDOVX൶FLHQWO\SOHDGHGDFWXDO

knowledge, the challenged statements were accompanied by cautionary language that

D൵RUGVWKRVHVWDWHPHQWVSURWHFWLRQXQGHUWKHVDIHKDUERUSURYLVLRQ๠H36/5$¶VVDIH

harbor provision provides that no liability attaches to certain forward-looking statements

WKDWDUHLGHQWL¿HGDVVXFKDQGDUH³DFFRPSDQLHGE\PHDQLQJIXOFDXWLRQDU\ODQJXDJH

LGHQWLI\LQJLPSRUWDQWIDFWRUVWKDWFRXOGFDXVHDFWXDOUHVXOWVWRGL൵HUPDWHULDOO\IURPWKRVH

in the forward looking statements.” Francisco v. Abengoa, S.A., 481 F. Supp. 3d 179, 210

(S.D.N.Y. 2020) (quoting In re Nokia Oyj (Nokia Corp.) Sec. Litig, 423 F. Supp. 2d 364,

400 (S.D.N.Y. 2006)); see also 15 US.C. § 78u-5(c)(1)(A)(i). “To avail themselves of

safe harbor protection under the meaningful cautionary language prong, defendants must

demonstrate that their cautionary language was not boilerplate and conveyed substantive

information.” Abengoa, 481 F. Supp. 3d at 210. In other words, “[t]o qualify as

µPHDQLQJIXO¶ FDXWLRQDU\ODQJXDJHµPXVWFRQYH\VXEVWDQWLYHLQIRUPDWLRQDERXWIDFWRUV

WKDWUHDOLVWLFDOO\FRXOGFDXVHUHVXOWVWRGL൵HUPDWHULDOO\IURPWKRVHSURMHFWHGLQWKH

forward-looking statements.’” Aratana, 315 F. Supp. 3d at 755 (quoting Slayton, 604

F.3d at 771 ³7RGHWHUPLQHZKHWKHUFDXWLRQDU\ODQJXDJHLVPHDQLQJIXOFRXUWVPXVW¿UVW


4
 Moreover, to the extent that Local 705 relies on the allegations referenced in its argument in support of
scienter, the Court concludes that Local 705 fails to allege actual knowledge for the same reasons it
concludes that Local 705 fails to allege scienter. See infra, Section II.B.2.



                                                     37
     Case 1:19-cv-07319-ER Document 67 Filed 09/21/21 Page 38 of 52




µLGHQWLI\WKHDOOHJHGO\XQGLVFORVHGULVN¶DQGWKHQµUHDGWKHDOOHJHGO\IUDXGXOHQW

materials—including the cautionary language—to determine if a reasonable investor

could have beHQPLVOHGLQWRWKLQNLQJWKDWWKHULVNWKDWPDWHULDOL]HGDQGUHVXOWHGLQKLV

loss did not actually exist.’” In re Delcath Sys., Inc. Sec. Litig., 36 F. Supp. 3d 320, 333

(S.D.N.Y. 2014) (quoting Halperin v. eBanker USA.com, Inc., 295 F.3d 352, 359 (2d Cir.

 $SODLQWL൵³PD\HVWDEOLVKWKDWFDXWLRQDU\ODQJXDJHLVQRWPHDQLQJIXOµE\

showing, for example, that the cautionary language did not expressly warn of or did not

directly relate to the risk that brought about [the plaiQWL൵¶V@ORVV¶´Aratana, 315 F. Supp.

3d at 756 (quoting Halperin, 295 F.3d at 359).

       Defendants HPSKDVL]H that, in each of its reports and releases that contained the

challenged statements, they expressly warned investors regarding “risks and

uncertainties.” See, e.g., Doc. 58-12 at 3 (transcript of earnings call for second quarter of

Fiscal Year 2019). Defendants also cautioned investors “not to place considerable

reliance on any forward-looking statements.” See, e.g., August 2, 2018 10-Q Statement,

available at

https://www.sec.gov/Archives/edgar/data/0000815094/000156459018018814/abmd-

10q_20180630.htm (“August 2, 2018 10-Q Statement”). Further, Defendants note that

HYHU\SUHVVUHOHDVHHDUQLQJVFDOODQGTXDUWHUO\¿OLQJGXULQJWKH&ODVV3HULRGUHIHUred

investors to risks detailed in Abiomed’s annual reports, which stated that Abiomed’s

“ability to generate revenues from [its] Impella devices may be impaired by the”

following factors:


               our failure to obtain approvals from the FDA and foreign
               regulatory authorities to comply with government
               regulations[;] . . . lack of acceptance or continued acceptance
               by physicians; . . . the availability of other products and
               procedures that are technically equivalent or superior to our
               products, and which may be sold at lower prices; product
               performance and design; sales, marketing and distribution
               capabilities; comparable clinical outcomes; . . . hospital


                                              38
      Case 1:19-cv-07319-ER Document 67 Filed 09/21/21 Page 39 of 52




                  acceptance of our products; penetration into existing and
                  new geographic markets.


See May 24, 2018 10-K Statement, available at

https://www.sec.gov/Archives/edgar/data/0000815094/000156459018014310/abmd-

10k_20180331.htm; see also e.g., August 2, 2018 10-Q Statement (stating several of the

same risk factors). According to Defendants, this cautionary language warned of the very

risks on which Local 705 bases this action—namely, that Abiomed’s actual results could

PDWHULDOO\GL൵HUIURPLWVSURMHFWHGUHVXOWVEHFDXVHRIFRPSHWLWLRQIURP,$%3DQG

challenges in convincing and training medical providers to adopt the Impella Pumps.

         In response, Local 705 argues that Defendants’ cautionary language is boilerplate

and generic—DQGWKXVQRWVX൶FLHQWO\PHDQLQJIXOWRVDWLVI\WKH36/5$ Of course, a

GHIHQGDQW¶VIDLOXUHWRXSGDWHFDXWLRQDU\ODQJXDJHRYHUWLPHWRUHÀHFWQHZLQIRrmation

and new risks would render such statements boilerplate, and therefore forward-looking

statements accompanied by such language would not necessarily be protected under the

safe harbor provision. See Slayton, 604 F.3d at 772–73. However, Local 705 cites “no

authority for the proposition that cautionary language must change where the standard

risks the company faces stay the same.” 6WHDP¿WWHUV, 412 F. Supp. 3d at 363. Here, the

cautionary language warns of the very risks that Local 705 alleges that Defendants failed
to disclose, and according to Local 705’s own allegations, those risks were present

throughout the Class Period. See Aratana, 315 F. Supp. 3d at 755. Accordingly, the

Court concludes that the challenged statements are forward-looking statements subject to

the safe harbor provision of the PSLRA and, therefore, are not actionable. 5

         d. Non-actionable Opinions




5
 As noted, a forward-looking statement is also not actionable if it is immaterial. See Aratana, 315 F. Supp.
3d at 755. For the reasons stated above, the Court also concludes that the challenged statements are
immaterial. See infra, Section II.A.1.a.



                                                    39
     Case 1:19-cv-07319-ER Document 67 Filed 09/21/21 Page 40 of 52




         Defendants also argue that the statements at issue are non-actionable opinions. “A

µVLncere statement of pure opinion is not an untrue statement of material fact, regardless

of whether an investor can ultimately prove the belief wrong.’” 6WHDP¿WWHUV, 412 F.

Supp. 3d at 364 (quoting 2PQLFDUH,QFY/DERUHUV'LVW&RXQFLO&RQVWU,QGXV3ension

Fund, 575 U.S. 175, 186 (2015)). “Expressions of optimism and projections about the

future are quintessential opinion statements.” Id. (quoting Martin v. Quartermain, 732 F.

App’x 37, 40 n.1 (2d Cir. 2018) (summary order)). An opinion statement, however, may

give rise to liability under section 10(b) in two distinct ways. See Lopez, 173 F. Supp. 3d

at 23.

         )LUVW³OLDELOLW\IRUPDNLQJDIDOVHVWDWHPHQWRIRSLQLRQPD\OLHLIHLWKHUµWKH

VSHDNHUGLGQRWKROGWKHEHOLHI>KH@SURIHVVHG¶RUµWKHVXSSRUting fact[s] [he] supplied

were untrue.’” 7RQJXHY6DQR¿, 816 F.3d 199, 210 (2d Cir. 2016) (quoting Omnicare,

575 U.S. at 185– +RZHYHU³DVLQFHUHVWDWHPHQWRISXUHRSLQLRQLVQRWDQµXQWUXH

statement of material fact,’ regardless [of] whether an investor can ultimately prove the

belief wrong.” Omnicare, 575 U.S. at 186. “AVWKH6HFRQG&LUFXLWµKDV¿UPO\UHMHFWHG

WKHIUDXGE\KLQGVLJKWDSSURDFK>@¶LWLVµQRWVX൶FLHQWIRUWKHVHSXUSRVHVWRDOOHJHWKDWDQ

opinion was unreasonable, irrational, excessively optimistic, [or] not borne out by

subsequent events.’” Adient, 2020 WL 1644018, at *15 (quoting Lopez, 173 F. Supp. 3d

at 24); see also Aratana, 315 F. Supp. 3d at 754.

         Second, “opinions, though sincerely held and otherwise true as a matter of fact,

may nonetheless be actionable if the speaker omits information whose omission makes

the statement misleading to a reasonable investor.” 6DQR¿, 816 F.3d at 210. “A

UHDVRQDEOHLQYHVWRUµH[SHFWVQRWMXVWWKDWWKH>VSHDNHU@EHOLHYHVWKHRSLQLRQ KRZHYHr

irrationally), but that it fairly aligns with the information in the [speaker’s] possession at

the time.’” Adient, 2020 WL 1644018, at *16 (quoting Omnicare, 575 U.S. at 188–89).

“To adequately allege that a statement of opinion was misleading through the omission of

PDWHULDOLQIRUPDWLRQµ>W@KHLQYHVWRUPXVWLGHQWLI\SDUWLFXODU DQGPDWHULDO IDFWVJRLQJWR


                                               40
     Case 1:19-cv-07319-ER Document 67 Filed 09/21/21 Page 41 of 52




the basis for the issuer’s opinion—facts about the inquiry the issuer did or did not

conduct or the knowledge it did or did not have—whose omission makes the opinion

statement at issue misleading to a reasonable person reading the statement fairly and in

context.’” Aratana, 315 F. Supp. 3d at 755 (quoting 6DQR¿)GDW ³๠HFRUH

LQTXLU\´WKHUHIRUH³LVZKHWKHUWKHRPLWWHGIDFWVZRXOGµFRQÀLFWZLWKZKDWDUHDVRQDEOH

investor would take from the statement itself.’” 6DQR¿, 815 F.3d at 210 (quoting

Omnicare, 575 U.S. at 189).

       However, the Supreme Court has “cautioned against an overly expansive reading

of this standard, noting that µ>U@HDVRQDEOHLQYHVWRUVXQGHUVWDQGWKDWRSLQLRQVVRPHWLPHV

UHVWRQDZHLJKLQJRIFRPSHWLQJIDFWV¶DQGDGGLQJWKDWµ>D@UHDVRQDEOHLQYHVWRUGRHVQRW

expect that every fact known to an issuer supports its opinion statement.’” Id. (quoting

Omnicare, 575 U.S. at 189–90). Accordingly, “a statement of oSLQLRQµLVQRWQHFHVVDULO\

misleading when an issuer knows, but fails to disclose, some facts cutting the other

way.’” Id. (quoting Omnicare, 575 U.S. at 189). Moreover, the Supreme Court has

HPSKDVL]HGWKDW³statements of opinions must be considered in the context in which they

arise.” Aratana)6XSSGDW³µ>7@KHLQYHVWRUWDNHVLQWRDFFRXQWWKHFXVWRPV

DQGSUDFWLFHVRIWKHUHOHYDQWLQGXVWU\¶DQGµDQRPLVVLRQWKDWUHQGHUVPLVOHDGLQJD

statement of opinion when viewed in a vacuum may not do so once that statement is

considered, as is appropriate, in a broader frame.’” 6DQR¿, 816 F.3d at 210 (quoting

Omnicare, 575 U.S. at 190).

       Defendants argue that the challenged statements are statements of opinion, as they

are focused on predictions of future performance, which are inherently statements of

goals or beliefs. Local 705 argues that, when viewed in context, most are statements of

fact. But as Defendants note, Local 705 does not challenge the accuracy of Abiomed’s

historic growth rate; rather, at bottom, Local 705 challenges “statements of goals or

beliefs” regarding “continued progress” towards “sustainable growth” and meeting a

long-term vision. Adient, 2020 WL 1644018, at *17 (concluding that such statements


                                             41
     Case 1:19-cv-07319-ER Document 67 Filed 09/21/21 Page 42 of 52




constituted non-actionable opinion statements). Courts in this District routinely hold that

such statements—even if implicating some factual component—constitute opinion

VWDWHPHQWVEHFDXVHZKHQFRQWH[WXDOL]HGWKRVHVWDWHPHQWVDUH³Hxpectations about the

future rather than presently existing, objective facts.” See Aratana, 315 F. Supp. 3d at

758 (quotation omitted); see also Adient, 2020 WL 1644018, at *8, *17; 6WHDP¿WWHUV, 412

F. Supp. 3d at 364 (concluding that the following was an opinion: “I think it’s just more

of the same. . . . We continue to grow in the U.S. by category expansion, shelf expansion,

SULFHSRLQWH[SDQVLRQ6R,GRQ¶WWKLQNDQ\WKLQJFKDQJHVVLJQL¿FDQWO\RWKHUWKDQZH

FRQWLQXHWRJURZDWDVLJQL¿FDQWSDFH´ Supercom, 2018 WL 4926442, at *23

(concluding that the following was an opinion: “We [we]re very close to hav[ing] a large

contract awarded in November [or] December, which we believe was just delay, and we

believe that [we] VKRXOGEH>@FRQ¿GHQWLQWKHXser in just 90 days.”). Accordingly, the

Court concludes that the challenged statements also constitute statements of opinion.

       )URPWKHUHWKH&RXUWPXVWGHWHUPLQHZKHWKHU/RFDOVDWLV¿HVHLWKHUEDVLVIRU

establishing liability for opinion statements. First, Defendants assert that Local 705 fails

to establish that Defendants did not subjectively believe the opinions at the time they

ZHUHPDGH$OWKRXJKEULHÀ\DVVHUWLQJWKDW'HIHQGDQWV¶RSLQLRQVWDWHPHQWVDUHDFWLRQDEOH

because, at least in part, Defendants did not genuinely hold the expressed opinions, Local

705 also states that it “does not need to establish that Defendants did not believe their

stated opinions for those statements to be actionable.” Doc. 61 at 18–19. Instead, Local

705 asserts thDWLWKDVVDWLV¿HGWKHVHFRQGEDVLVIRUOLDELOLW\RIRSLQLRQVWDWHPHQWVSee id.

Accordingly, the Court concludes that Local 705 has conceded the issue. But in any

HYHQWWKH&RXUWDJUHHVZLWK'HIHQGDQWV1RWDEO\WKHUHDUHQRVSHFL¿FDOOHJDWLRQV

regarding Defendants’ beliefs at the time the alleged statements were made. At most,

/RFDOUHOLHVRQWKHEHOLHIVDQGRSLQLRQVRIFRQ¿GHQWLDOZLWQHVVHV+RZHYHUQRQHRI

WKHFRQ¿GHQWLDOZLWQHVVHV³LVDOOHJHGWREHWKHµPDNHU¶RIDQ\RIWKHDOOHJHG

misstatements, and it is the facts known to, and the intent of, the maker of the statements


                                              42
     Case 1:19-cv-07319-ER Document 67 Filed 09/21/21 Page 43 of 52




which is ultimately relevant when the Court considers the falsity of statements of belief

opinion.” In re Lululemon Sec. Litig., 14 F. Supp. 3d 553, 580 (S.D.N.Y. 2014).

       Second, Defendants argue that Local 705 fails to plead that Defendants omitted

information whose omission makes their statements misleading to a reasonable investor.

Regarding this point, Local 705 reiterates its arguments in support of its position that it

pleads an actionable omission. See Doc. 61 at 19.

       ๠H&RXUWDJUHHV with Defendants³๠HH[LVWHQFHRI¿QDQFLDOFKDOOHQJHV

particularly where Defendants had acknRZOHGJHGWKHVHFKDOOHQJHVDQGRXWOLQHGH൵RUWVWR

mitigate them, does not render Defendants’ optimistic opinion statements actionable.”

Anheuser-Busch, 2020 WL 5819558, at *6 (citing Omnicare, 575 U.S. at 189). As

discussed, Defendants both disclosed all UHOHYDQW¿QDQFLDOGDWDDQGLQHYHU\6(&¿OLQJ

DFNQRZOHGJHGWKHYHU\ULVNVWRWKHJURZWKUDWHWKDW/RFDOLGHQWL¿HVLQWKH$PHQGHG

Complaint. And in any event, Local 705’s case “essentially boils down to an allegation

that [Defendants’] statements were misleading for failure to include a fact that would

have potentially undermined Defendants’ optimistic projections,” but “Defendants were

only tasked with making statements that µIDLUO\DOLJQ>HG@ZLWKWKHLQIRUPDWLRQLQWKH

issuer’s possession at the time.’” 6DQR¿, 816 F.3d at 212 (quoting Omnicare, 575 U.S. at

189) (noting that defendants need not have disclosed FDA feedback simply because it

tended to cut against their projections). Accordingly, the Court concludes that Local 705

has failed to allege a material misrepresentation or omission to support a claim under

section 10(b).

       2. Scienter

       Defendants also argue that Local 705 has failed to adequately plead scienter. A

SODLQWL൵PD\HVWDEOLVKVFLHQWHUE\DOOHJLQJIDFWVWKDWHLWKHU  VKRZWKDWthe defendant

had both the “motive and opportunity” to commit the alleged fraud, or (2) constitute

“strong circumstantial evidence of conscious misbehavior or recklessness.” ECA, 553

F.3d at 198๠HUHOHYDQWLQTXLU\IRUWKH&RXUW³LVZKHWKHUall of the facts alleged, taken


                                             43
     Case 1:19-cv-07319-ER Document 67 Filed 09/21/21 Page 44 of 52




collectively, give rise to a strong inference of scienter, not whether any individual

DOOHJDWLRQVFUXWLQL]HGLQLVRODWLRQPHHWVWKHVWDQGDUG´In re Magnum Hunter Res. Corp.

Sec. Litig., 26 F. Supp. 3d 278, 291–92 (S.D.N.Y. 2014), Dৼ G, 616 F. App’x 442 (2d Cir.

2015) (citing Tellabs, 551 U.S. at 322–23); see also ECA, 553 F.3d at 198; Medis Inv’r

Grp. v. Medis Tech., Ltd., 586 F. Supp. 2d 136, 141 (S.D.N.Y. 2008) (“In order to

determine whether a complaint has adequately pleaded scienter, a court should examine

DOORIWKHIDFWVDOOHJHGFROOHFWLYHO\RUµKROLVWLFDOO\¶ ZLWKRXWSDUVLQJLQGLYLGXDO

allegations), and take into account any inference concerning scienter—supporting or

opposing—which can be drawn from the complaint.”), Dৼ¶G, 328 F. App’x 754 (2d Cir.

  VXPPDU\RUGHU ³$FFRUGLQJWRWKH6XSUHPH&RXUWWKHFULWLFDOLQTXLU\LVµ:KHQ

the allegations are accepted as true and taken collectively, would a reasonable person

deem the inference of scienter at least as strong as any opposing inference?’ If so, then

scienter has been adequately pleaded. If not, the case may be dismissed.” Medis, 586 F.

Supp. 2d at 141 (citing Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 326

(2007)).

       First, Defendants argue that Local 705 fails to allege that they acted with motive

and opportunity. ³$FRPSODLQWKDVVX൶FLHQWO\DOOHJHGµPRWLYHDQGRSSRUWXQLW\WR

FRPPLWIUDXG¶LILWSOHDGVIDFWVVKRZLQJWKDWWKHGHIHQGDQWµEHQH¿WHGLQVRPHFRQFUHWH

and personal way from the purported fraud.’” Van Dongen v. CNinsure Inc., 951 F. Supp.

2d 457, 468 (S.D.N.Y. 2013) (quoting Novak, 216 F.3d at 307–08). While “[t]he

opportunity to commit fraud is generally assumed where the defendant is a corporation or

corporate R൶FHU´id. (collecting cases), general motives common to most corporate

R൶FHUVGRQRWFRQVWLWXWH³PRWLYH´IRUWKHSXUSRVHRIHVWDEOLVKLQJVFLHQWHUECA, 553

)GDW๠HUHIRUHWKHGHVLUHIRUWKHFRUSRUDWLRQWRDSSHDUSUR¿WDEOHDQGWKHGHVLUH

WRNHHSVWRFNSULFHVKLJKWRLQFUHDVHR൶FHUFRPSHQVDWLRQGRQRWVX൶FHWRHVWDEOLVKD

motive. See Abengoa, 481 F. Supp. 3d at 213; see also Van Dongen, 951 F. Supp. 2d at

468 (citing Novak, 216 F.3d at 307).


                                              44
     Case 1:19-cv-07319-ER Document 67 Filed 09/21/21 Page 45 of 52




       Local 705 argues that the stock trades by Minogue and other Abiomed insiders

during the Class Period establish motive. Motive can be established “when corporate

LQVLGHUVDOOHJHGO\PDNHDPLVUHSUHVHQWDWLRQLQRUGHUWRVHOOWKHLURZQVKDUHVDWDSUR¿W´

In re Citigroup Inc. Sec. Litig., 753 F. Supp. 2d 206, 233 (S.D.N.Y. 2010). Nevertheless,

WKHPHUHIDFWWKDWLQVLGHUVWRFNVDOHVRFFXUUHGLVQRWVX൶FLHQWWRHVWDEOLVKVFLHQWHU

LQVWHDGDSODLQWL൵PXVWHVWDEOLVKWKDWWKHVDOHVZHUHunusual or suspicious. In re Gildan

Activewear, Inc. Sec. Litig., 636 F. Supp. 2d 261, 270 (S.D.N.Y. 2009). To determine

whether trading is unusual or suspicious, a court examines the following factors:

                 WKHDPRXQWRIQHWSUR¿WVUHDOL]HG from the sales; (2) the
               percentages of holdings sold; (3) the change in volume of
               insider defendant’s sales; (4) the number of insider
               defendants selling; (5) whether sales occurred soon after
               statements defendants are alleged to have known were
               misleading; (6) whether sales occurred shortly before
               corrective disclosures or materiDOL]DWLRQRIWKHDOOHJHGULVN
               and (7) whether sales were made pursuant to trading plans
               such as Rule 10b5-1 plans.


Nguyen v. New Link Genetics Corp., 297 F. SuppG 6'1< ๠H

SODLQWL൵EHDUVWKHEXUGHQRIHVWDEOLVKLQJWKDWWKHGHIendants’ stock sales are unusual or

suspicious. Id. (citing Acito v. IMCERA Grp., 47 F.3d 47, 54 (2d Cir. 1995)).

       Here, the Amended Complaint acknowledges that those trades were made

pursuant to Rule 10b5-1 plans. Doc. 52 ¶ 205; see also Doc. 58-15. It is well

established that, ordinarily, trades pursuant to 10b5-1 plans do not raise a strong inference

of scienter. *ODVHUYୡH/WG, 772 F. Supp. 2d 573, 592 (S.D.N.Y. 2011). “Although

this axiom does not apply where a 10b5-1 plan is entered into or strategically amended to

WDNHDGYDQWDJHRIDQLQÀDWHGVWRFNSULFHRULQVLGHULQIRUPDWLRQ´WKH$PHQGHG&RPSODLQW

here “contains no such allegations” beyond conclusory ones. Koplyay v. Cirrus Logic,

Inc., No. 13 Civ. 790 (CM), 2013 WL 6233908, at *6 (S.D.N.Y. Dec. 2, 2013); see also

Nguyen, 297 F. Supp. 3d at 494 (noting that 10b5-1 trading plans are not defenses to


                                             45
     Case 1:19-cv-07319-ER Document 67 Filed 09/21/21 Page 46 of 52




allegations when entered into during class period). Local 705 avers that it is unclear when

the 10b5-1 plans were entered into, and therefore that Defendants have failed to establish

that the plan was entered into before they acquired insider information during the Class

Period. But of course, Local 705 has it exactly backwards: it is Local 705 that bears the

burden of pleading allegations to establish that the stock sales are unusual or suspicious.

Nguyen, 297 F. Supp. 3d at 493. MoreoverDVWR0LQRJXHHYHQLIKH³UHDOL]HGVRPH

SURFHHGV DQGSUR¿W IURPVWRFNVDOHVGXULQJWKH&ODVV3HULRGKLVKROGLQJVDFWXDOO\

increased during that period.” Glaser, 772 F. Supp. 2d at 592; see also Docs. 58-16 and

58-17. Considering these facts, the Court concludes that Local 705 has failed to allege

that the stock sales were suspicious or unusual. And because Local 705 asserts no other

basis XSRQZKLFKWRHVWDEOLVKPRWLYHWKH&RXUW¿QGVWKDWLWKDVIDLOHGHVWDEOLVKVFLHQWHU

through the motive-and-opportunity theory.

       Where, as here, DSODLQWL൵IDLOVWRDOOHJHDPRWLYHWRFRPPLWIUDXGWKHSODLQWL൵¶V

allegations that indicate a defendant’s conscious misbehavior or recklessness “must be

correspondingly greater.” Kalnitt, 264 F.3d at 142 (internal quotation marks and citation

omitted); see also Abengoa, 481 F. Supp. 3d at 213. In order to establish scienter under

the conscious misbehavior or recklessness theory, DSODLQWL൵ “must show conduct by

defendants that is at least highly unreasonable and which represents an extreme departure

from the standards of ordinary care to the extent that the danger was either known to the

defendant or so obvious that the defendant must have been aware of it.” ,QUH,QLWLDO3XE

2ৼHULQJ6HF/LWLJ, 358 F. Supp. 189, 216 (S.D.N.Y. 2004) (internal quotation marks

omitted) (quoting Kalnitt, 264 F.3d at 142); see also Abengoa, 481 F. Supp. 3d at 213. To

WKHH[WHQWWKDWSODLQWL൵VDVVHUWWKDWGHIHQGDQWVKDGDFFHVVWRFRQWUDU\IDFWVWKHFRPSODLQW

PXVW³VSHFL¿FDOO\LGHQWLI\WKHUHSRUWVRUVWDWHPHQWVFRQWDLQLQJWKDWLQIRUPDtion.” In re

Gen. Elec. Co. Sec. Litig., 856 F. Supp. 2d 645, 659 (S.D.N.Y. 2012) (citation omitted).

“Recklessness in the scienter context[, however,] cannot be merely enhanced

negligence.” ,QUH-30RUJDQChase Sec. Litig., 363 F. Supp. 2d 595, 624 (S.D.N.Y.


                                             46
     Case 1:19-cv-07319-ER Document 67 Filed 09/21/21 Page 47 of 52




2005); Medis Inv’r Grp., 586 F. Supp. 2d at 142 (“To properly allege recklessness, the

SODLQWL൵PXVWSOHDGµDVWDWHRIPLQGDSSUR[LPDWLQJDFWXDOLQWHQWDQGQRWPHUHO\D

heightened form of negligence.’”). Moreover,

               [u]nlike statements about historical facts, in which the
               scienter inquiry focuses on whether the defendants µNQHZ
               facts or had access to information suggesting that their
               SXEOLF VWDWHPHQWV ZHUH QRW DFFXUDWH¶ RU µIDLOHG WR FKHFN
               information they had a duty to monitor,’ the recklessness
               inquiry as to forward-looking projections focuses on
               whether the defendants knew at the time they made these
               projections that they were unrealistic or unlikely to come
               true.

&LW\RI$XVWLQ3ROLFH5HW6\VY.LQURVV*ROG&RUS, 957 F. Supp. 2d 277, 301 (S.D.N.Y.

2013) (citing ECA, 553 F.3d at 199; then citing, 3RGDQ\Y5REHUWVRQ6WHSKHQV,QF, 318

F. Supp. 2d 146, 153–54 (S.D.N.Y. 2004)).

       Defendants argue that Local 705 fails WRVX൶FLHQWO\DOOHJHFRQVFLRXs misbehavior

or recklessness. $FFRUGLQJWR'HIHQGDQWVQRQHRIWKHFRQ¿GHQWLDOZLWQHVVHVDVVHUWV

GLUHFWNQRZOHGJHRIZKDW0LQRJXHDQG7UDSSZHUHVSHFL¿FDOO\DZDUHRIPXFKOHVVWKDW

WKH\ZHUHDZDUHRIVSHFL¿FFRQWUDU\Iacts when they made their statements. Rather,

'HIHQGDQWVQRWHWKRVHZLWQHVVHVHPSKDVL]HRQO\WKDW0LQRJXHDQG7UDpp had access to

reports, that sales of devices were tracked, that Abiomed leadership was able to access
device data, and that senior executives were very hands on. Defendants contend that such

generic allegations fail to give rise to a strong inference of scienter. Further, Defendants

assert that neither Minogue’s and Trapp’s high-level positions nor the importance of the

Impella Pumps to AbLRPHGE\WKHPVHOYHVLVVX൶FLHQWWRHVWDEOLVKVFLHQWHU

       In response, Local 705 DUJXHVWKDWWKHDOOHJDWLRQVIURPWKHFRQ¿GHQWLDOZLWQHVVHV

HVWDEOLVKVFLHQWHUDVWKHFRQ¿GHQWLDOZLWQHVVHVSODFH0LQRJXHDQG7UDSSLQSHUWLQHQW

meetings and establish that WKH\KDGDFFHVVWRVSHFL¿FLQIRUPDWLRQFRQWUDGLFWLQJWKHLU

public statements. Additionally, Local 705 notes that Howley also attended and spoke at



                                             47
     Case 1:19-cv-07319-ER Document 67 Filed 09/21/21 Page 48 of 52




several of those meetings and knew all of Abiomed’s sale data; and although not as high

level as Minogue and Trapp, he directed sales goals for the company and held regular

calls, thereby allowing his knowledge to be imputed to Abiomed. Moreover, according to

/RFDOWKRVHDOOHJDWLRQVSODFH$ELRPHG¶VPDQDJHPHQWLQVSHFL¿FDQGSDUWLFXODU

meetings during which the company’s downward trajectory was discussed. Local 705

HPSKDVL]HVWKDWWKRVHPHHWLQJVFRXSOHGZLWK'HIHQGDQWV¶DFFHVVWRWURXEOLQJGDWDDERXW

Abiomed’s sales growth and the fact that the Impella Pumps represented almost all of

Defendants’ revenue, establish scienter.

       ๠H&RXUWDJUHHVZLWK'HIHQGDQWVAs an initial matter, the Court concludes that

Howley’s scienter cannot be imputed to Abiomed. Whether an employee’s “scienter can

EHLPSXWHGWR>WKHFRPSDQ\@GHSHQGVRQZKHWKHU>VKH@ZDVDVX൶FLHQWO\VHQLRUR൶FHUDW

the company.” %DUUHWWY3-73DUWQHUV,QF, No. 16 Civ. 2841 (VEC), 2017 WL 3995606,

at *7 (S.D.N.Y. Sept. 8, 2017). “[I]n making this determination, the Court should

consider the individual’s relatively seniority at the issuing entity and the connection

between the executive’s role and the fraudulent statements.” Id. Although Howley spoke

at internal meetings regarding sales performance, was familiar with data relating to sales

growth, and set internal sales goals, those allegatiRQVGRQRWUHÀHFWWKDWKHKDGDQ\UROHLQ

the formulation of sales projections that were disclosed to the public. Id. at *8.

Moreover, Howley was not alleged to be a senior manager, cutting against imputing his

knowledge to Abiomed. See id.

       Further, even assuming that the Court could rely on all of WKHFRQ¿GHQWLDOZLWQHVV

statements, those accounts are LQVX൶FLHQW to support a strong inference of scienter. As

GLVFXVVHGWKRVHDFFRXQWVODUJHO\UHÀHFWWKHVXEMHFWLYHDVVHVVPHQWVRIWKHFRQ¿GHQWLDO

witnesses themselves—not the mental states of Minogue and Trapp. Although Abiomed’s

executives attended meetings and were generally aware of growth and strategy, Local 705

still fails to allege sSHFL¿FIDFWVJLYLQJULVHWRDQLQIHUHQFHWKDW'HIHQGDQWVFRQVFiously

disregard that future growth would inevitably decline.


                                             48
     Case 1:19-cv-07319-ER Document 67 Filed 09/21/21 Page 49 of 52




       Local 705’s argument that Minogue and Trapp’s management style and access to

information support a strong inference of scienter is also unavailing. In essence, Local

705 relies on the fact the Minogue and Trapp were hands-on and had access to extensive

raw data—and thus must have been apprised of the problems related to market

penetration and growth that Abiomed was experiencing during the Class Period. See

Maloney v. Ollie’s Bargain Outlet Holdings, Inc., 518 F. Supp. 3d 772, 781 (S.D.N.Y.

)HE +RZHYHU³VLPSO\DOOHJLQJWKDWH[HFXWLYHGHIHQGDQWVDUHµFORVHO\

involved’ in running their business is not enough to show that they had access to contrary

information.” &LW\RI10LDPL%HDFK3ROLFH2৽FHUV¶DQG)LUH¿JKWHUV¶5HW3ODQY1DW¶O

Gen. Holdings Corp., No. 19 Civ. 10825 (JPO), 2021 WL 212337, at *10 (S.D.N.Y. Jan.

21, 2021). “Although evidence of a hands-on management style may support an

LQIHUHQFHRIVFLHQWHULQVRPHFDVHVLWLVLQVX൶FLHQWWRHVWDEOLVKVFLHQWHURQLWVRZQ´

Maloney, 518 F. Supp. 3d at 781. Moreover, simply asserting that executives had access

WRH[WHQVLYHUDZGDWDWKDWUHÀHFWHGSUREOHPVLQ$ELRPHG¶VJURZWKUDWHLVLQVX൶FLHQWWR

raise an inference of scienter. See City of N. Miami, 2021 WL 212337, at *10. Again,

VFLHQWHUUHTXLUHVWKDWDGHIHQGDQWEHVSHFL¿FDOO\LQIRUPHGRIFRQWUDU\LQIormation. Id. at

*8, 10–11.

       Local 705 also relies, in part, on the “core operations” doctrine to establish

scienter, asserting that Defendants must have been aware of slowing sales growth and

issues with market penetration for the Impella Pumps given that the devices made up

96% of Abiomed’s revenue8QGHUWKDWGRFWULQH³LIDSODLQWL൵FDQSOHDGWKDWDGHIHQGDQW

made false or misleading statements when contradictory facts of critical importance to the

company either were apparent, or should have been apparent, an inference arises that

high-OHYHOR൶FHUVDQGGLUHFWRUVKDGNQRZOHGJHRIWKRVHIDFWVE\YLUWXHRIWKHLUSRVLWLRQV

with the company.” ,QUH$WODV$LU:RUOGZLGH+ROGLQJV,QF6HF/LWLJ, 324 F. Supp. 2d

474, 489 (S.D.N.Y. 2004); see also Schwab v. E*TRADE Fin. Corp., 258 F. Supp. 3d 418,

434 (S.D.N.Y. 2017). “In other words, this doctrine allows courts to draw an inference of


                                             49
     Case 1:19-cv-07319-ER Document 67 Filed 09/21/21 Page 50 of 52




scienter where misrepresentations and omissions allegedly made by defendants were

about their core operations.” City of 2PDKD3ROLFH )LUH5HW6\VY(YRTXD:DWHU

Techs. Corp., 450 F. Supp. 3d 379, 423 (S.D.N.Y. 2020). ๠H6HFRQG&LUFXLWKDVQRW

expressly determined if the “core operations” doctrine remains applicable to provide

scienter after the enactment of the PSLRA. See Frederick v. Mechel OAO, 475 F. App’x

353, 356 & n.5 (2d Cir. 2012) (summary order). However, the Second Circuit has

suggested that the doctrine can provide additional support for an inference of scienter,

even if it cannot establish scienter on its own. See City of Omaha, 450 F. Supp. 3d at

๠HPDMRULW\RIFRXUWVLQWKLV&LUFXLW—including this one—have adopted this

approach. See id. (collecting cases); see also In re Kandi Techs. Grp., Inc. Sec. Litig, No.

17 Civ. 1944 (ER), 2019 WL 4918649, at *7–8 (S.D.N.Y. Oct. 4, 2019). Moreover, in

deciding whether to apply the core operations doctrine, courts in this District have

required that the operation at issue make up nearly all of a company’s business or be

essential to its survival. See Kandi, 2019 WL 4918649, at *7.

       $OWKRXJKWKH,PSHOOD3XPSVUHSUHVHQWDVX൶FLHQWSRUWLRQRI$ELRPHG¶VEXVLQHVV

to satisfy the core operations doctrine, see id.WKH&RXUW¿QGVLocal 705’s allegations

LQVX൶FLHQWRQWKHEDVLVRI that doctrine alone, to establish scienter on behalf of

Defendants, see Maloney, 518 F. Supp. 3d at 781. Indeed, while the importance of the

Impella Pumps should have strengthened Defendants’ DZDUHQHVVRIDQ\VSHFL¿F

contradictory fact or information, that import cannot not substitute for speci¿FIDFWXDO

allegations linking Defendants to the alleged fraud. See Kandi, 2019 WL 4918649, at *8;

see also Schwab, 258 F. Supp. 3d at 434.

       Of course, in determining whether Local 705 has adequately established scienter,

³>W@KH&RXUWLVPLQGIXORILWVREOLJDWLRQWRFRQVLGHUµZKHWKHUall of the facts alleged,

taken collectively, give rise to a strong inference of scienter, not whether any individual

DOOHJDWLRQVFUXWLQL]HGLQLVRODWLRQPHHWVWKDWVWDQGDUG¶´City of N. Miami, 2021 WL

212337, at *11 (quoting Tellabs, 551 U.S. at 323). But Local 705’s allegations fall short


                                             50
      Case 1:19-cv-07319-ER Document 67 Filed 09/21/21 Page 51 of 52




both individually and collectively. See Tellabs, 551 U.S. at 314. Accordingly, the Court

concludes that Local 705 has failed to state a claim pursuant to section 10(b).

       C. Section 20(a)

       Local 705 brings a claim for violation of section 20(a) against Minogue and

Trapp. Section 20(a) of the Exchange Act imposes liability on individuals who control

any person or entity that violates section 10. See 15 U.S.C. 78t(a). “To assert a prima

facie FDVHXQGHU6HFWLRQ D DSODLQWL൵µPXVWVKRZDSULPDU\YLRODWLRQE\WKH

controlled person and control of the primary violator by the targeted defendant, and show

that the controlling person was in some meaningful sense a culpable participant in the

fraud perpetrated by the controlled person.’” Bd. of Trs. of City of Ft. Lauderdale Gen.

Emps.’ Ret. Sys. v. Mechel OAO, 811 F. Supp. 2d 853, 882 (S.D.N.Y. 2011) (quoting

S.E.C. v. First Jersey Sec., Inc., 101 F.3d 1450, 1472 (2d Cir. 1996)), Dৼ¶GVXEQRP

Frederick v. Mechel OAO, 475 F. App’x 353 (2d Cir. 2012) (summary order). Because

Local 705 has failed to allege a primary violation of the Exchange Act, its claim pursuant

to section 20(a) is also dismissed. See 6WHDP¿WWHUV, 412 F. Supp. 3d at 369.
IV.    CONCLUSION
       For the foregoing reasons, Defendants’ motion is GRANTED. Because Local 705

has requested leave to amend its complaint, and amendment would not necessarily be
futile, Local 705 is granted leave to move to amend in accordance with the following

schedule: Local 705 shall ¿OHLWVPRWLRQE\October 12, 2021, 'HIHQGDQWVVKDOO¿OHWKHLU

opposition by November 2, 2021, and Local 705 VKDOO¿OHLWV reply shall by November 9,

2021. ๠H&OHUNRI&RXUWLVUHVSHFWIXOO\Girected to terminate the motion, Doc. 56, and

the requests for oral argument are denied as moot, Docs. 62 and 66.




                                            51
    Case 1:19-cv-07319-ER Document 67 Filed 09/21/21 Page 52 of 52




         It is SO ORDERED.


Dated:    September 21, 2021
          New York, New York

                                           EDGARDO RAMOS, U.S.D.J.




                                  52
